Exhibit 10.1

OFFICE LEASE

REFERENCE DATE: May 9th, 2011.

This Lease (this “Lease”) is made and entered into by and between WCM HIGHLANDS
II, LLC, a Washington limited liability company (“Landlord”) and SEATTLE
GENETICS, INC., a Delaware corporation (“Tenant”).

 

1. BASIC TERMS.

This Section sets forth certain basic terms of this Lease for reference
purposes. This Section is to be read in conjunction with the other provisions of
this Lease and if there is any inconsistency between this Section and the other
provisions of this Lease, this Section shall control.

 

Premises (see §2)

    Term (see §2)  

Suite #

  Entire RidgePoint Building   Lease Term (months)   84

Building Address

  21717 30th Drive SE   Lease Commencement   7/1/2011

City

  Bothell   Base Rent Commencement   4/1/2012

State

  Washington   Lease Expiration   6/30/2018

Zip Code

  98021   Renewal Options: See §1A  

 

Rentable Area (SF) (see §2)

 

Premises: First Floor

  Second Floor

  Total

 

40,500

40,500

81,000

Operating Expenses (see §5)

  Tenant Share of Total   100%

Permitted Uses

  Scientific research and development laboratory and general office uses, and no
other

Guarantors

  None

 

Rent (see §§4,9)

  

Start

Date

  

End

Date

  

Base Rent

Per RSF/Yr

  

Base Rent

Per Month

   7/1/2011    3/31/2012   

$[***]

Fully Abated

  

$[***]

Fully Abated

   4/1/2012    6/30/2012    $[***]    $[***]    7/1/2012    6/30/2013    $[***]
   $[***]    7/1/2013    6/30/2014    $[***]    $[***]    7/1/2014    6/30/2015
   $[***]    $[***]    7/1/2015    6/30/2016    $[***]    $[***]    7/1/2016   
6/30/2017    $[***]    $[***]    7/1/2017    6/30/2018    $[***]    $[***]

 

Utilities Start Date

   Mutual execution and delivery of this Lease

Full Share of Operating Expenses Start Date

   July 1, 2011

Prepaid Rent

   $[***]

Security Deposit

   $[***]

Brokers (see §18.3):

   Company    Agents

For Tenant

   Jones Lang LaSalle    Bob Mooney, Hans Kemp

For Landlord

   Pacific Real Estate Partners    Daniel Seger, Mark Flippo

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

1



--------------------------------------------------------------------------------

Addresses for Notices & Rent (see §18.1):

 

Landlord:

Name

   WCM Highlands II, LLC    c/o Washington Capital Management, Inc.

Address

   1301 5th Avenue, Suite 1500    Seattle, WA 98101

Phone

   206-382-0825

Fax

   206-340-0142

 

Property Manager:    GVA KIDDER MATHEWS

Address

   500 – 108th Avenue NE, Suite 2400    Bellevue, WA 98004

Phone

   425-283-5778

Fax

   425-283-5793

 

Rent Payments to be sent to:

Name

   WCM HIGHLANDS II, LLC

Address

   P.O. Box 34860    Seattle, WA 98124

Tenant Notice Address:

   Prior to Commencement    After Commencement

Address

   21823 30th Avenue SE    At the Premises    Bothell, WA 98021   

Phone

   425-527-4000   

Fax

   425-527-4109   

 

Insurance – Parties to be named as Additional Insured (see §10.1):

Landlord:

   WCM HIGHLANDS II, LLC

Property Manager:

   GVA Kidder Mathews

Lender/Mortgagee:

   None at this time

WCM:

   Washington Capital Management, Inc.

Exhibits. The following exhibits are a part of this Lease.

EXHIBIT A    Legal Description EXHIBIT B    Intentionally Omitted EXHIBIT C   
Work Letter EXHIBIT D    Rules and Regulations EXHIBIT E    Tenant’s ERISA
Certificate EXHIBIT F    List of Equipment Tenant is Permitted to Remove EXHIBIT
G    Proposed Space Plan EXHIBIT H    Disclosure of Hazardous Materials

 

2



--------------------------------------------------------------------------------

1A. Special Lease Terms, if any. The following additional Lease terms shall
apply. To the extent of any inconsistency between this Section 1A and the other
provisions of the Lease, this Section 1A shall control.

Required Delivery Condition. Landlord shall deliver possession of the Premises
to Tenant following mutual execution of this Lease in AS-IS condition except
that Landlord will spend up to $[***] (the “Repair Fund”) on repairs to building
systems and structures previously identified by Tenant, specifically, repairs to
the [***].

Abatement of Tenant’s Share of Operating Expenses. Notwithstanding the
provisions of Section 5, during the period from mutual execution of this Lease
through [***], Tenant’s share of Operating Expenses shall be abated and Tenant
shall pay only for utilities provided to the Premises commencing on the date of
mutual execution and delivery of this Lease.

Cap on Management Fee. The management fee included in Operating Expenses shall
not exceed [***]% of net rental income of the Building.

Janitorial Services. Tenant shall separately contract and pay for all janitorial
services to the Premises and shall cause such services to be provided to the
standard customary in a first class office building.

Audit Rights. Landlord shall permit Tenant the right, once per operating year,
to audit Landlord’s operating statement showing Tenant’s Share of the Operating
Expenses for the year. The cost of such audit shall be paid by Tenant unless the
audit shows that Landlord has misstated Tenant’s Share of the Operating Expenses
by more than five percent, in which case Landlord shall pay all reasonable costs
of audit; provided, however, that the audit not be performed on a “contingency”
basis or other basis under which the auditor is paid a share of any cost
discrepancy discovered.

Options to Extend. Provided that Tenant is not in default after receipt of
notice and expiration of any applicable cure period at the time of exercise or
at commencement of the Option Term (unless the default is cured within any
applicable cure period), and provided that Tenant has not failed to pay Base
Rent when due under this Lease [***] during the prior [***], regardless of
whether that default was cured within the applicable cure period, then Tenant
shall have [***] options to extend the Lease Term (each, an “Extension Option”)
for a period of [***] (each an “Option Term”) each, upon the same terms and
conditions as are set forth in the Lease, except that Base Rent shall be
adjusted as described below and the provisions of this Lease regarding Base
Rent, abatement of Base Rent and abatement of Tenant’s Share of Operating
Expenses, TI Allowance, Lobby Area Allowance and space planning allowance shall
not be applicable. The Extension Options shall be exercised, if at all, by
written notice to Landlord at least [***] prior to the expiration of the then
existing Term. The Extension Options are personal to Tenant (except they may be
transferred in connection with related party transfers addressed below in this
Section 1.A) and may not be exercised by any other assignee or sublessee and may
not be exercised during any period that the entire Premises is subleased out by
Tenant (unless to a related party as set forth below). The exercise of each
Extension Option shall extend the Lease for the entire Premises.

Extension Rent. If Tenant exercises an Extension Option, the Base Rent schedule
for the Option Term shall be equal to the then Fair Market Rent including a fair
market rate of escalation during the Option Term. As used herein “Fair Market
Rent” shall mean the market rent for a [***]. Fair Market Rent shall take into
consideration, the improvements paid for by Landlord via the TI Allowance and
the Lobby Area Allowance. Fair Market Rent shall not take into consideration the
value of any tenant improvements paid for solely by Tenant except that it shall
include the portion of the tenant improvements paid for by Tenant which
represent the dollar value of the abated Base Rent. If there are not five
comparable leases of similar size leased spaces in the Canyon Park/Bothell
submarket, the market shall be expanded to include the greater Redmond/Kirkland
market, as adjusted to reflect the Canyon

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

3



--------------------------------------------------------------------------------

Park/Bothell submarket. Tenant’s estimate of the Fair Market Rent shall be
included with Tenant’s option exercise notice. Landlord shall give Tenant notice
of Landlord’s estimate of the Fair Market Rent within [***] days after receipt
of Tenant’s notice and thereafter the parties shall use good faith efforts to
reach agreement on the Base Rent schedule for the Option Term within [***] after
receipt of Landlord’s estimate. If the parties do not reach agreement on the
Fair Market Rent within [***], then each party shall select a real estate
appraiser with an MAI designation and at least [***] full-time commercial real
estate appraisal experience in the office/high-tech industrial market (including
laboratory space) in the Bothell/Canyon Park area and those two appraisers shall
meet and work in good faith to reach agreement on the Fair Market Rent. If they
reach agreement, then their decision shall be binding on the parties. If the two
appraisers aren’t able to reach agreement within [***] after their selection,
then the first two appraisers shall (a) put in writing their determination of
the Fair Market Rent (the “Landlord’s Rent Proposal” and the “Tenant’s Rent
Proposal”, respectively), and (b) jointly select a third appraiser with the
qualifications described above. Within [***] after the selection of the third
appraiser, the third appraiser shall determine which of the first two
appraiser’s determinations most closely approximates what the third appraiser
believes to be the Fair Market Rent. The Fair Market Rent established by the
third appraiser shall be determined no later than [***] after engagement and
shall be binding on the parties. Each party shall pay the cost of its appraiser
and half the cost of the third appraiser.

Early Entry for Construction. Commencing upon mutual execution of this Lease,
Tenant may enter the Premises to construct Tenant’s Work (as defined in
Section 2.5) in accordance with the Work Letter attached as Exhibit C to this
Lease. During such early entry period, all the provisions of the Lease shall
apply other than the payment of Base Rent and Tenant’s Share of Operating
Expenses, however, Tenant shall pay all utilities and any costs directly related
to construction and occurring during the construction period until the
Commencement Date.

Related Party Transfers. Notwithstanding the provisions of Section 11.1, Tenant
shall not be required to obtain Landlord’s consent to assign the Lease to (i) a
company wholly owned by Tenant, or (ii) a company under common control with
Tenant, or (iii) a company that acquires Tenant or into which Tenant is merged
[***] (a) [***], (b) a description of the proposed use of the Premises by the
Transferee, (c) a summary of the terms of the proposed Transfer, (d) past three
years plus current financial statements, if not publicly available, and the most
recent filed federal income tax return of the proposed Transferee, and (e) a
summary of the proposed Transfer documents all prior to the effective date of
the assignment unless such transaction has not been made public and in that
case, within [***] after such public announcement. Notwithstanding any other
provision of this Lease, a public offering, sale or transfer of equity in the
Tenant entity, whether characterized as common or preferred stock or any other
ownership interest conducted in accordance with Securities Act of 1933, as
amended, shall not require Landlord’s consent pursuant to this Section. No such
assignment shall release Tenant from its obligations hereunder except in the
case of a merger or acquisition in which Tenant is not the surviving entity.
Sections 11.1, 11.5, 11.6 and 11.7 shall not apply to transfers permitted under
this paragraph where Landlord’s consent is not required.

Exterior Building Signage. Subject to City of Bothell rules and regulations,
Canyon Park Business Owners Association Covenants and approvals and Landlord’s
reasonable approval, Tenant shall have the right to a sign on the Building
façade at Tenant’s expense. Tenant shall have the right to select the exterior
signage size, design and application subject to local codes, the Canyon Park
Business Owners Association Covenants and approvals, published sign criteria and
Landlord’s reasonable approval. Any exterior sign shall be located on the
portion of the Building leased by Tenant. Prior to expiration or termination of
this Lease, Tenant shall remove the sign and repair the installation area so
that the function and appearance of the affected area is indistinguishable from
the surrounding area (including removal of adhesive materials, patching and
painting (if requested) the area to achieve such condition and appearance).
Landlord shall be entitled to post signage on the Building exterior and
elsewhere on the Project offering any available space in the Building for lease
or sale and will work with Tenant to minimize the impact to Tenant in marketing
such space.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

Tenant Improvements; TI Allowance. Subject to and in accordance with the
detailed provisions set forth in the Work Letter, Landlord agrees to provide a
tenant improvement allowance of up to $[***] per rentable square foot (the “TI
Allowance”) to be applied toward the construction of improvements which are part
of Tenant’s Work, as reasonably approved by Landlord, including a [***].

Lobby Area Upgrades and Lobby Area Allowance. Subject to and in accordance with
the detailed provisions set forth in the Work Letter, Landlord shall also
provide an additional allowance of $[***] (“Lobby Area Allowance”) for Landlord
approved improvements to the core of the Building and the general area of the
first floor of the Building which would be shared during periods that the
Building is occupied by multiple tenants, including the [***] (“Lobby Area
Upgrades”), all such items to be included in the Approved Final Plans.

Specialized Equipment. With Landlord approval, Tenant shall have the right to
install (but shall not have the right to have the TI Allowance apply to)
specialized improvements and equipment necessary for the operation of its
intended use, including but not limited to, glass wash, autoclave, purified
water system, central vacuum, nitrogen gas, fume hoods, cold rooms, warm rooms,
freezers, and NMR, emergency generator and security systems. Any such items paid
for solely by Tenant, and not by application of the TI Allowance, shall remain
the property of Tenant and may be removed at the end of the Term, as it may be
extended, so long as Tenant fully repairs and restores any affected portion of
the Premises. The cost of the foregoing equipment shall not be included in the
calculation of the amounts funded by Tenant under Section F.4. of the Work
Letter.

Potential Reduction in TI Allowance. The TI Allowance is subject to reduction if
Tenant does not fund its required amounts of Eligible Costs as further described
in Section F.4. of the Work Letter.

Space Plan. Landlord and Tenant have agreed to the proposed space plan attached
hereto as Exhibit G, which provides some information on the planned tenant
improvements to the second floor of the Premises and Lobby Area Upgrades. Such
proposed space plan and all details of such work shall be finalized and the
Approved Final Plans described in the Work Letter.

Bidding and Approval of Contractor and Architect. Tenant shall competitively bid
the costs of construction and select its own architect and union contractors and
subcontractors. Such architect and union contractors/subcontractors must be
reasonably approved by Landlord. The parties hereby agree that Stock and
Associates, Lease Crutcher Lewis, and GLY are acceptable architects and
contractors, as the case may be. Tenant shall have the right to contract
directly with the general contractor and all vendors and subcontractors.

Removal of Improvements. At the time Landlord approves Tenant’s Work (as
described in the “Approved Final Plans” in the Work Letter), Landlord will
notify Tenant whether it will be required to remove any specialized improvements
shown in those plans and restore the affected space upon vacating. If Landlord
does not notify Tenant at such time, it shall be assumed that Landlord requires
Tenant’s removal of such improvements. Upon expiration of the Lease or earlier
termination of the Lease, Tenant shall have the right to remove its fixed
equipment not funded by the TI Allowance (equipment paid for and installed by
Tenant) and any other mutually agreed equipment. Exhibit F hereof is a list of
equipment Tenant is permitted to remove at the end of the Term as of the date of
this Lease. Tenant shall repair all damage to the Premises associated with the
removal of such equipment, reasonable wear and tear excepted. Landlord’s
consent, not to be unreasonably withheld, conditioned or delayed, is required to
amend Exhibit F including listing any additional improvements.

Restoration of First Floor Common Areas. Prior to Tenant’s surrender of the
Premises to Landlord, Tenant, at Tenant’s expense, shall install a second set of
restrooms on the first floor comparable to the then existing restrooms and will
reconfigure the front entry area appropriate for multi-tenant use, in accordance
with plans and specifications to be approved by Landlord.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

Hazardous Materials Storage. Tenant shall be permitted to have secured areas
within the Premises and a secured area outside the Building for the storage of
Hazardous Materials subject to Landlord’s approval of all aspects of such
storage areas and subject to strict compliance with Section 17 below, including
but not limited to any applicable federal, state or local laws, regulations or
codes referenced therein.

Parking; Bike Shelter. Tenant shall have the right to use the parking areas on
the Project free of charge throughout the Lease Term and any extensions thereof.
Tenant shall have the right to construct a bicycle shelter near the rear of the
Building in one of the parking stalls in a mutually agreeable location of the
parking lot at no additional charge; provided, however, that the installation of
such bicycle shelter shall not violate any zoning regulation, permit condition,
or other use restriction applicable to the Project (defined in Section 2.1).

Generator. Tenant shall have the right to place a generator for stand-by power
in a mutually agreeable location of the parking lot at no additional charge
provided, however, that the installation of shall not violate any zoning
regulation, permit condition, or other restriction applicable to the Project.
The pad shall be constructed by Tenant in accordance with plans approved in
advance by Landlord, which plans shall including fencing and such curbing as is
necessary to contain any fuel spill. Tenant may install on the pad a backup
generator and fuel tank (collectively, the “Generator”), the make, model and
design of which shall be subject to Landlord’s prior approval, which shall not
be unreasonably withheld. To the extent that details of the Generator, pad and
other matters related to the Generator are included in the Approved Final Plans,
those details shall be approved at the same time as the balance of the Approved
Final Plans. The design and operation of the Generator and pad shall be such as
to avoid material interference with others. The Generator shall be used only for
backup power and may not be used as a primary power source, nor may it be used
by any other party. The Generator and pad shall be subject to all the terms of
this Lease, including but not limited to Sections 8.3, 10, and 17, provided only
that the square footage of the Generator pad shall not be included in the
calculation of the area of the Premises. All costs of maintenance, repairs,
upgrades, licenses or other expenses arising directly or proximately from the
Generator shall be borne by Tenant. Upon expiration or earlier termination of
the Lease, Tenant shall remove all improvements and equipment from the Generator
pad and shall provide such studies or other information as is necessary to
demonstrate to Landlord’s reasonable satisfaction that there has been no
environmental contamination as a result of the storage and operation of the
Generator and the fuel tank. At the election of Landlord provided no later than
[***] before expiration of the Lease, Tenant shall be required to remove the
Generator pad and shall restore the area to a clean, paved condition. Failure of
Tenant to remove all improvements and equipment from the Generator pad and
restore same to the extent directed by Landlord shall be deemed a holdover of
the entire Premises until such removal is complete.

Broker Commissions. All parties recognize that Jones Lang LaSalle represented
Tenant in the Lease negotiations and that Pacific Real Estate Partners
represented the Landlord. Landlord shall pay a market standard real estate
commission to Jones Lang LaSalle in the amount of $[***] for Years [***] of the
Lease and in the amount of $[***] for Years [***] of the Lease, for a total
commission of $[***]. No commission shall be paid for any rent abatement periods
under the Lease or any extension terms. The terms and conditions of the
commission shall be confirmed in a separate commission agreement between
Landlord and Jones Lange LaSalle, upon terms and conditions acceptable to
Landlord. Payment of the commission shall be 50% upon mutual execution of this
Lease and [***]% upon the Commencement Date. Pacific Real Estate Partners
compensation shall be pursuant to its listing agreement with Landlord.

Security Deposit in Investment Account. Tenant shall be allowed to place the
Security Deposit in an investment account with a third party mutually agreed
upon by the parties, which shall include Kunath, Karren, Rinne & Atkin, Inc. so
long as the documentation is comparable to the documentation required by the
landlord on Tenant’s lease at 21823 30th Avenue SE and Tenant pays all of
Landlord’s out of pocket expenses in connection with such documentation. All
earnings on the Security Deposit shall accrue to the benefit of Tenant and shall
be added to the Security Deposit and returned to Tenant upon expiration or
termination of the Lease unless Tenant is in default at the expiration or
termination of the Lease, in which case such amount shall be held until such
default has been cured.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

6



--------------------------------------------------------------------------------

See also: Section 17 regarding Hazardous Materials.

Landlord Repair Default. If Landlord is in default under this Lease for failing
to make a required repair and if such failure results in a portion of the
Premises to not be useable for a period of time during such default, the Rent
shall abate on that unusable portion of the Premises for the period of the
default.

 

7



--------------------------------------------------------------------------------

2. PREMISES

2.1. Premises. The “Premises” shall be all of the area in the Building. The
Building is located on the real property described in Exhibit A (together with
all improvements thereon, the “Project”). Landlord hereby leases the Premises to
Tenant on the terms of this Lease, but reserving to Landlord, the right to
install, maintain, use, repair, relocate and replace stacks, pipes, ducts,
conduits, wire and utilities leading through the Premises in locations which do
not materially interfere with Tenant’s use thereof. Tenant shall have access 24
hours per day, subject to closures for emergencies, repairs, similar matters and
matters outside Landlord’s control; provided, that such closures shall be
appropriate for the specific matter and limited only to the space and time
reasonably required to handle such matter.

2.2. Roof and Exterior Areas. Tenant shall not store anything outside the
Premises, including equipment or materials, except as expressly permitted in
this Lease (for example, the Generator) and except for bicycles and company
passenger vehicles located in a mutually agreeable location. Subject to any
specific access provisions elsewhere in this Lease, Tenant shall not permit any
employee, contractor or guest onto the roof of the Building.

2.3 Parking. Landlord grants to Tenant and Tenant’s employees and invitees
during the term of this Lease, a license to use the parking areas on the
Project, at no additional charge, for the parking of motor vehicles, for use for
bicycle parking, the Generator Pad and outside Hazardous Materials storage
during the term of this Lease. Landlord reserves the right at any time to grant
use rights to others to the extent not inconsistent with Tenant’s above uses, to
promulgate rules and regulations relating to the use of such parking areas,
including changing the parking layout, and establishing reasonable time limits
on parking, so long as such changes do not affect the number of stalls provided
Tenant pursuant to the license above. Tenant shall be responsible for meeting
any carpool/vanpool or other transportation obligations regarding its employees.
Overnight parking for Tenant’s employees and agents shall be managed by Tenant
in accordance with and subject to Landlord’s property manager’s policies and
procedures for overnight parking. Landlord is not responsible for any theft of
or damage to vehicles or their contents.

2.4 Acceptance of Condition. Landlord shall deliver possession of the Premises
to Tenant following mutual execution of this Lease in the condition described in
the paragraph in Section 1A entitled Required Delivery Condition. Subject to
delivery in compliance with that paragraph, Tenant accepts the Premises in its
condition as of the execution of the Lease, subject to all recorded matters,
laws, ordinances, and governmental regulations. Tenant (a) acknowledges that
neither Landlord nor any agent of Landlord has made any representation as to the
condition of the Premises or the suitability of the Premises for Tenant’s
intended use, and (b) warrants that Tenant has made its own inspection of and
inquiry regarding the condition of the Premises and is not relying on any
representations of Landlord or any broker with respect thereto, except as
expressly set forth in this Lease, if any. By taking possession of the Premises,
Tenant shall be deemed to have accepted the current condition of the Premises,
subject to Landlord’s obligations described in Required Delivery Condition, and
any alleged defects or deficiencies are waived.

2.5 Tenant’s Work. All initial improvements to the Premises, including Lobby
Area Upgrades, are referred to as “Tenant’s Work” and shall be governed by
Exhibit C.

2.6 Rules and Regulations. Tenant shall comply with the Rules and Regulations
established by Landlord from time to time for the Project. The current Rules and
Regulations are attached as Exhibit D. Notwithstanding anything to the contrary
contained in this Lease or any Rule or Regulation, in the event of any direct
conflict between the Rules and Regulations and the terms of this Lease, this
Lease shall govern.

 

8



--------------------------------------------------------------------------------

3. LEASE TERM

The term of this Lease (the “Term”) shall commence (the “Commencement Date”) on
July 1, 2011. If requested by Landlord, Tenant will sign an acknowledgement of
the Commencement Date, the date(s) that Tenant’s payments of Base Rent and
Tenant’s Share of Operating Expenses occur, and related information.

 

4. BASE RENT

Commencing on April 1, 2012, and continuing on the first day of each month
thereafter, Tenant shall pay Landlord the Base Rent stated in Section 1, in
advance, without offset, deduction or demand. The Base Rent shall be paid to the
address specified by Landlord. All charges payable by Tenant other than Base
Rent are “Additional Rent”. Unless this Lease provides otherwise, Tenant shall
pay all Additional Rent then due with the next monthly installment of Base Rent.
The term “Rent” means Base Rent and Additional Rent. Rent for any partial month
shall be prorated and the Base Rent for April1, 2012 shall be paid on execution
of this Lease by Tenant. Landlord shall have all of the same remedies for
Tenant’s failure to pay Additional Rent as for failure to pay Base Rent.

 

5. ADDITIONAL RENT

5.1 Tenant’s Share of Operating Expenses. Commencing on July 1, 2011, Tenant
shall pay Landlord each year Tenant’s Share of Operating Expenses for that year,
prorated for any partial year in the Term. Each year, Landlord shall give Tenant
written notice of the estimated amount and on first day of each month Tenant
shall pay Landlord 1/12th of the annual estimate. Landlord may revise its
estimate during the year with subsequent payments based upon the revised
estimate. After the close of each year, Landlord will provide a statement
showing Tenant’s Share of Operating Expenses for such year, the payments made
during the year and any balance due or credit owing. Landlord will use
commercially reasonable efforts to provide the statement within [***] after the
end of the year. Tenant shall pay any balance owing within [***] after receipt
of the statement, and any credit due Tenant shall be credited to Tenant’s next
monthly estimated payment or if the Lease has terminated or expired, it shall be
promptly refunded to Tenant.

5.2 Operating Expenses Definitions. The following terms shall have the following
meanings:

Operating Expenses. “Operating Expenses” shall mean all costs incurred by
Landlord in connection with the Project including insurance, utilities, Real
Property Taxes, Project Work (Section 7.2), repairs, operation, maintenance and
replacements, management fees and including amortization of capitalized items
over the useful life of such items in accordance with generally accepted
accounting principles with interest at the Prime Rate published by the Wall
Street Journal (the “Prime Rate”) plus [***]% per annum. Notwithstanding
anything to the contrary contained in this Lease, the following shall not be
included within Operating Expenses:

Leasing commissions, attorneys’ fees, and other expenses incurred in connection
with negotiations or disputes with tenants, or in connection with leasing,
renovating, or improving space for tenants or other occupants or prospective
tenants or other occupants of the Project.

The cost of any special service provided to any tenant (including Tenant) for
which a separate charge is made.

Any depreciation on the Project.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

9



--------------------------------------------------------------------------------

Except for the amortized portion thereof (using the useful life of a given
capital item and interest at the Prime Rate plus [***]% per annum), costs of a
capital nature, including but not limited to capital improvements and
alterations, capitalized equipment, capital repairs, as determined in accordance
with generally accepted accounting principles.

Overhead profit increments paid to Landlord’s subsidiaries or affiliates for
management or other services on or to the building or for supplies or other
materials to the extent that the cost of the services, supplies, or materials
exceeds the cost that would have been paid had the services, supplies, or
materials been provided by unaffiliated parties on a competitive basis.

All interest, loan fees, and other carrying costs related to any mortgage or
deed of trust or related to any capital item, and all rental and other payable
due under any ground or underlying lease.

Advertising and promotional expenditures.

Costs of repairs and other work occasioned by fire, windstorm or other casualty
of an insurable nature to the extent Landlord has received insurance proceeds to
pay for the repairs.

Any costs, fines, or penalties incurred due to violations by Landlord of any
governmental rule or authority, this Lease or any other lease in the Project.

Management fees in excess of [***]% of net rental income from the Project.

The cost of correcting any building code or other violations which were
violations prior to the Commencement Date of this Lease.

The cost of containing, removing, or otherwise remediating any contamination of
the Project (including the underlying land and ground water) by any toxic or
Hazardous Materials where such contamination was pre-existing on the
Commencement Date and was not caused by Tenant Parties (defined in
Section 10.3).

Costs for sculpture, paintings, or other objects of art.

Wages, salaries, or other compensation paid to any executive employees above the
grade of project manager.

If the Wall Street Journal ceases publishing a Prime Rate, then the Prime Rate
announced by Bank of America, or its successors shall be used.

Real Property Taxes: “Real Property Taxes” shall mean all current and future
taxes, governmental charges and assessments (including local and special
improvement districts) levied on the Project, or any improvements, fixtures and
equipment and all other property of Landlord, real or personal, used in the
operation of the Project; any taxes in addition to or in lieu of, in whole or in
part, such taxes; any tax upon leasing or rents of the Project, including any
sales or use taxes; any other governmental charge such as payments for transit
or environmental facilities; and all costs and expenses incurred by Landlord in
connection with the attempt to reduce any of the foregoing, whether by
negotiation or contest but excluding any taxes assessed directly against Tenant,
which shall be paid by Tenant. If the present method of taxation changes so that
in lieu of or in addition to the whole or any part of any Real Property Taxes,
there is levied on Landlord a tax directly on rents or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents or revenues,
including any business and occupation tax to the extent specifically applied to
the revenues of the Project, then all such taxes, assessments, or charges, or
the part thereof so based, shall be deemed to be included within the term “Real
Property Taxes” for purposes

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

10



--------------------------------------------------------------------------------

hereof. Real Property Taxes shall not include any franchise or state income tax,
estate tax, or other similar tax, and shall not include any late payment
penalties if Tenant has paid the amounts due under Section 5.1 as and when due.

5.3. Intentionally Omitted.

5.4 Utilities. Tenant shall pay the cost of all utilities provided to the
Premises. Prior to the date Tenant commences any construction work in the
Premises, Tenant shall arrange for all utilities services from the applicable
supplier.

5.5 Net Lease. This Lease and the Base Rent are intended to be fully net of
expenses incurred by Landlord in connection with the Project, except as
expressly set forth in this Lease.

 

6. USE; TENANT’S OPERATIONS

6.1 Permitted Uses. Tenant may use the Premises only for the Permitted Uses set
forth in Section 1. Tenant shall not cause or permit the Premises to be used in
any way which (a) violates any applicable governmental regulations, (b) annoys
or interferes with the rights of others or Landlord, (c) constitutes a nuisance
or waste, or (d) adversely impacts insurance. Tenant shall not conduct or permit
any auctions or sheriff’s sales at the Premises or within the Premises, except
for sales related to equipment funded solely by Tenant if Landlord consents in
writing to same, or permit any portion of the Premises to be used for a “call
center,” any other telemarketing use, or any credit processing use.

6.2 Signs/Auctions. So long as Tenant occupies the Premises, Tenant shall have
the right to have its business name displayed on any reader board located in the
Project lobby and/or in the elevator lobby on Tenant’s floor, and immediately
outside the Premises, all in the Project standard size, typeface, materials and
locations, as determined by Landlord. Tenant shall not place any other signs on
the Premises or Project or within the Premises and visible from the exterior of
the Premises without Landlord’s prior written consent. If Landlord has
previously approved any signage, it must be shown on a Rider or Exhibit to this
Lease, initialed by Landlord. Any details of Tenant’s signage included in the
Approved Final Plans shall be considered approved when Landlord approves the
Approved Final Plans.

6.3 Building Penetrations. Tenant shall not make any penetrations in the
Building (roof, walls, foundations, etc.) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. If Tenant is
permitted to penetrate the Building, the consent shall be subject to Landlord’s
conditions, including (a) Landlord’s approval of plans and specifications for
the penetration and the contractor to perform it, (b) arrangements to insure
that the penetration will not adversely affect any warranty, (c) Tenant’s
agreement to reimburse Landlord for costs incurred in connection with any later
problems which develop with the penetrated area, and (d) Tenant’s agreement to
remove the equipment before the end of the Lease and completely seal the
penetration to Landlord’s satisfaction and in compliance with any applicable
warranty. In addition, depending on the seriousness of the penetration, Landlord
may require Tenant to post a deposit to guarantee Tenant’s performance. To the
extent that details of any penetrations are included in the Approved Final
Plans, those details shall be approved at the same time as the balance of the
Approved Final Plans and Tenant shall be responsible for insuring that the
penetrations do not adversely affect any Landlord warranties and for costs in
connection with any later problems which develop with the penetrated areas as
well as the obligation to remove and re-seal the penetration unless Landlord
agrees to allow the penetration to remain. If Tenant penetrates the building
without Landlord’s written consent or violates the terms of the consent, Tenant
shall be in default hereunder until and unless Tenant repairs such penetration
to its pre-existing condition and if not done to Landlord’s satisfaction,
Landlord may repair such penetration and Tenant shall reimburse Landlord for all
costs related thereto.

 

11



--------------------------------------------------------------------------------

6.4 Telecommunications Services.

6.4.1 Tenant. Tenant, at its expense, shall arrange for all telecommunications
services desired by Tenant. Landlord will have no responsibility for the
maintenance of Tenant’s telecommunications equipment and/or wiring (“Telecom
Facilities”), or for any infrastructure to which it is connected. Landlord may
include in Operating Expenses, or may charge Tenant the portion of all costs
attributable to Tenant, in which case Tenant may apply the TI Allowance to such
costs, in connection with: constructing and/or installing additional risers,
conduit or equipment rooms to accommodate Tenant’s Telecom Facilities; providing
cable pair assignments; computer equipment and/or software for maintaining
records of line connections; third party cable management fees; fees of any
consulting engineers or other experts Landlord engages for the effective
management of Telecom Facilities or Tenant’s compliance with this Section 6.4.

6.4.2 Telecom Problems. Landlord will have no responsibility for any claims,
costs or damages (“Telecom Claims”) in connection with, and Landlord does not
warrant that Tenant’s use of its Telecom Facilities will be free from all of the
following (collectively, “Line Problems”): (a) any shortages, failures,
variations, interruption caused by (i) any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for Tenant’s Telecom Facilities, or (ii) any other problems associated with any
of Tenant’s Telecom Facilities; (b) any failure of any Telecom Facilities to
satisfy Tenant’s requirements; or (c) any eavesdropping or wire-tapping by
unauthorized parties. The occurrence of any Line Problems shall not be
considered an actual or constructive eviction of Tenant or relieve Tenant from
performance of Tenant’s obligations under this Lease. Notwithstanding the
foregoing, if Tenant’s equipment is damaged by the gross negligence or willful
misconduct of Landlord (but not including Landlord’s agents), Landlord will
reimburse Tenant for the cost of the damage not to exceed the lesser of $[***]
or the amount of Tenant’s applicable property insurance deductible.

6.4.3 EMF. If Tenant’s Telecom Facilities create an electromagnetic field
exceeding radiation limits permitted by FCC regulations, as now or hereafter
amended (“FCC Regs”), Landlord may require Tenant to take any and all steps
necessary to reduce radiation to levels permitted by the FCC Regs. Tenant will
indemnify and hold Landlord harmless from all liability, costs and damages
arising out of Tenant’s electromagnetic emissions, including any failure of
Landlord to take any action in connection with such emissions. If Tenant’s
Telecom Facilities and other Telecom Facilities located in the Project together
exceed the radiation limits permitted by FCC Regs, Tenant will pay its share, as
reasonably determined by Landlord, of all costs associated with safety measures
taken by Landlord.

6.4.4 Alternative Provider. If Tenant wishes to utilize the services of a
telecommunications provider whose equipment is not servicing the Building (an
“Alternate Provider”), Tenant shall notify Landlord of the name of the Alternate
Provider, the type of service to be provided, the equipment Alternate Provider
wishes to install in the Building and any other information that Landlord
reasonably requests. No Alternate Provider may install any equipment in the
Building until Landlord has given its written consent, not to be unreasonably
withheld. Landlord may require that the following conditions be met: (a) the
Alternate Provider entering into a written agreement reasonably satisfactory to
Landlord with all terms and conditions of the Alternate Provider’s access to the
Project; (b) Landlord will incur no expense, including for installation,
maintenance and service; (c) Landlord’s right to approve the location, plans and
installation of all equipment and wiring; (d) before commencing any work in or
about the Project, the Alternate Provider (1) supplies Landlord with
indemnities, evidence of insurance, financial statements and other information
Landlord deems reasonably necessary; and (2) agrees to abide by rules Landlord
deems reasonably necessary to protect the Project and the interests of the other
tenants; (e) Landlord has reasonably determined that there is sufficient roof,
riser, conduit and/or equipment space for the Alternate Provider’s equipment and
cabling; (f) the Alternate Provider is licensed, qualified to do business in the
state where the Premises is located and has sufficient experience and financial
strength to perform its obligations; and (g) the Alternate Provider agrees to
compensate Landlord in the amount

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

12



--------------------------------------------------------------------------------

reasonably determined by Landlord for the space used in the Building, unless
this space is included in the Premises, and all costs that Landlord may incur in
Alternate Provider’s equipment within the Building. The provisions of this
Section may be enforced solely by Tenant and Landlord. No telephone or
telecommunications provider shall be deemed a third party beneficiary of
Section 6.4.

6.5 Compliance/Permits. Tenant shall obtain and pay for all permits related to
its business and/or its specific use of the Premises. At its expense, Tenant
shall comply with all laws, orders, ordinances and regulations of federal, state
or other governmental authorities and with any direction made pursuant to law of
any public officer with respect to the Premises or the use thereof, including
any obligation to make alterations in the Premises required as a condition of
Tenant’s use or occupancy.

 

7. MAINTENANCE AND REPAIRS/LANDLORD SERVICES

7.1 Tenant’s Repairs. Except as provided in Section 1A (Special Lease Terms),
Section 7.2 (Landlord’s Obligations), Section 12 (Damage or Destruction), and
Section 13 (Condemnation), Tenant shall keep and maintain all portions of the
Premises in good order, condition and repair, including, interior and exterior
doors and windows, floors, lighting (including bulbs) and all fixtures and
equipment in the Premises as well as Tenant’s generator and bike storage.
Tenant’s repair and maintenance responsibility shall include replacement of
equipment and components which are Tenant’s responsibility to maintain and
repair and which can no longer be brought into good operating condition with
repairs. If any part of the Project is damaged by any act or omission of Tenant,
its agents, employees or invitees, Tenant shall pay the cost of repairing or
replacing the damage. Tenant shall maintain the portions of the Premises which
Tenant is obligated to maintain in an attractive and fully operative condition.

7.2 Landlord’s Obligations. Landlord shall be responsible for the maintenance
and repairs to the exterior (the exterior of the Building as well as the
improvements to the portions of the Project outside the Building) and structural
portions of the Building as well as those portions of the building systems which
Landlord from time to time elects to control the maintenance and repairs on (the
“Project Work”). Landlord agrees to maintain its portion of the Project in a
manner consistent with a high quality building within the Canyon Park/Bothell
area in an attractive and fully operative condition. Project Work shall include
the repair, maintenance and replacement of the roof and roof membrane, life
safety, electrical, plumbing and other mechanical systems to the extent that
Landlord elects to control such maintenance and repairs. If any Project Work is
necessitated due to damage caused by Tenant, its agents or employees, Landlord
may require Tenant to pay the cost of that work within [***] of receipt by
Tenant of the invoice to the extent such cost is not covered by insurance
carried by Landlord. Tenant waives the benefit of any present or future law
which might give Tenant the right to repair the Premises at Landlord’s expense
or to terminate the Lease due to the condition of the Premises.

7.3 Basic Services. Tenant shall arrange directly with the provider for all
utilities to the Premises and shall pay the costs as and when due. Landlord may
provide such security for the portions of the Project outside the Premises as it
deems appropriate. Tenant shall provide security against unauthorized entry into
the Building. Landlord shall not be liable to Tenant for injury to its agents,
employees, customers or invitees, or for losses due to theft or burglary, or for
damages done by unauthorized persons.

7.4 Intentionally Omitted.

7.5 Interruption of Service. Landlord does not warrant that any utilities or
services will be free from interruption including by reason of accident,
repairs, alterations, or other causes. No utility interruption shall be deemed
an eviction or disturbance of Tenant, or render Landlord liable to Tenant for
damages or relieve Tenant from the full and complete performance of all of
Tenant’s obligations under this Lease; provided only that to the extent casualty
damage renders the Premises untenantable, and loss of rents arising therefrom
are covered by rental interruption insurance carried by Landlord, then and to
that extent, rental on the Premises shall abate in the proportion that the
portion of the Premises rendered untenantable bears to the total Premises.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

13



--------------------------------------------------------------------------------

8. ALTERATIONS

8.1 Alterations Procedures. Also see Section 1.A. Following any work performed
pursuant to Exhibit C, Tenant shall not make any alterations to the Premises
without Landlord’s prior written consent, which shall not be unreasonably
withheld so long as the alterations do not affect the structure, the exterior
appearance of the Building or the Building systems. Landlord may condition its
consent on various matters, including Tenant agreeing to remove the alterations
and repair any resulting damage on Lease termination at Tenant’s cost, Tenant
posting security for the estimated removal/repair cost, paying a construction
management fee to Landlord or its agent, Landlord’s approval of the plans and
specifications for the work, and use of union-affiliated contractors and
subcontractors. Landlord may require Tenant to provide commercially reasonable
lien waivers prior to commencement of the work. All alterations, additions, and
improvements shall be done in a good and workmanlike manner, in conformity with
all applicable laws and regulations, and by a contractor approved by Landlord.
Landlord’s approval of the contractor shall not be unreasonably withheld so long
as the contractor or person selected by Tenant to make the alterations and all
subcontractors are signatory and in good standing with local unions (Landlord
will work with Tenant to identify qualifying contractors and subcontractors and
shall only grant an exemption to this requirement if no qualified contractor or
subcontractor is available after diligent research). Upon completion of any such
work, Tenant shall provide Landlord with “as built” plans, copies of all
construction permits, contracts and approvals, and proof of payment for all
labor and materials. Notwithstanding the above, Landlord’s consent shall not be
required, but Tenant shall notify Landlord at least [***] days in advance for
alterations not affecting building systems or building structure or exterior and
costing less than $[***] per alteration or $[***] aggregate per year. The
parties specifically agree that change in the location and configurations of
cubicles are not considered alternations. At the time of requesting Landlord’s
consent to alterations (or at the time of notice of Landlord’s consent is not
required), Tenant may request that Landlord elect whether to require Tenant to
remove such improvement or alteration upon expiration or termination of the
Lease, and Landlord shall make such election at the time of granting consent or
within [***] days of request if consent is not required. If Landlord fails to
make an election, Landlord shall be deemed to have elected to have Tenant remove
the alteration.

8.2 Mechanic’s Lien. Tenant shall have no express or implied authority to place
any lien or encumbrance upon, Landlord’s interest in the Premises or to burden
the Rent for any claim in favor of any person dealing with Tenant, including
those who furnish materials or perform labor for any construction or repairs,
and each such claim shall attach, if at all, only to Tenant’s leasehold
interest. Tenant will cause to be paid when due all sums owed for any labor
performed or materials furnished in connection with any work performed on the
Premises for Tenant. Landlord may require Tenant to post a notice of Landlord’s
non-responsibility with respect to the work prior to starting the work and
Landlord shall similarly have the right to post such notices. If any lien is
filed against the Project in connection with Tenant’s activities, Tenant shall,
within [***] days after notice of the filing thereof, either (a) pay the amount
of the lien and cause the lien to be released of record, or (b) diligently
contest such lien and deliver to Landlord a bond or other security satisfactory
to Landlord. If Tenant fails to timely take either such action, then Landlord
may pay the lien claim, and any amounts so paid, including expenses and
interest, shall be paid by Tenant to Landlord within ten days after Landlord has
invoiced Tenant therefor.

8.3 Condition upon Surrender. Also see Section 1.A. Upon the termination of the
Lease, Tenant shall remove all its personal property and surrender the Premises
to Landlord, broom clean and in the same condition as received except for
ordinary wear and tear which Tenant was not otherwise obligated to remedy under
this Lease, including without limitation all electrical, plumbing and other
mechanical systems for which Tenant has responsibility under Section 7.1 above
in good operating condition and shall deliver all keys to the Building and
Premises to Landlord. In addition, except to the

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

14



--------------------------------------------------------------------------------

extent that Landlord provided its consent for a particular alteration to remain
upon the expiration or termination of this Lease, Landlord may require Tenant to
remove any alterations, except for the Tenant’s Work and Lobby Area Upgrades,
made by Tenant and to restore the Premises to its prior condition, at Tenant’s
expense. All alterations which Landlord does not require Tenant to remove shall
become Landlord’s property and shall be surrendered to Landlord on termination
of the Lease, except that Tenant may remove any of Tenant’s machinery or
equipment which can be removed without material damage to the Premises. Tenant
shall repair, at Tenant’s expense, any damage to the Premises caused by the
removal of any such machinery or equipment. Notwithstanding anything in this
Section to the contrary, Tenant shall not remove any fixtures or equipment
considered a part of the real property without Landlord’s prior written consent
or unless required by Landlord. Such items shall include: any wiring; power
panels, lighting or lighting fixtures; wall coverings; drapes, blinds or other
window coverings; floor coverings. Telecommunications and data cabling shall not
be considered part of the real estate and Landlord may elect either to require
Tenant to remove it or leave it in place. All property required by Landlord to
be removed from the Premises at the end of the Term and which remains after
Tenant vacates, shall be deemed abandoned and may, at the election of Landlord,
be retained as Landlord’s property, or may be removed from the Premises by
Landlord at Tenant’s expense and either disposed of or stored at Tenant’
expense. Tenant waives any claim against Landlord for damage to or disposal of
any personal property removed from the Premises by Landlord.

 

9. SECURITY DEPOSIT

Upon execution of this Lease, Tenant shall deposit with Landlord the Security
Deposit specified in Section 1, which may be deposited in an investment account
in accordance with Section 1A. If a default continues beyond any applicable
notice and cure period, Landlord may apply all or part of the Security Deposit
to any unpaid Rent or to cure any other defaults of Tenant. If Landlord uses any
part of the Security Deposit, Tenant shall restore the Security Deposit to its
original amount within [***] after Landlord’s written request. Tenant’s failure
to do so shall be a default under this Lease and the overdue amount shall accrue
interest as any delinquent payment. If [***], late charges are assessed against
Tenant by Landlord, Landlord may, by written notice to Tenant, require Tenant to
pay Landlord an amount equal to [***] months Base Rent as an increase in the
Security Deposit, due within [***] days after Tenant’s receipt of the notice. If
Landlord transfers its interest in the Premises, Landlord shall transfer the
Security Deposit to its successor in interest, whereupon Landlord shall be
automatically released from any liability for the return of the Security
Deposit. At the end of the Term, the remaining Security Deposit shall be
returned to Tenant after Landlord has verified that Tenant has fully vacated the
Premises, removed all of its property and surrendered the Premises in the
condition required and otherwise Tenant is not in default in under any provision
of this Lease; provided that Landlord may hold back a portion of the Security
Deposit until final determination of Tenant’s Share of Operating Expenses due
hereunder, whereupon any final adjustment shall be made and any remaining
Security Deposit shall be returned to Tenant. Landlord’s obligations with
respect to the Security Deposit are those of a debtor and not of a trustee.
Unless the Security Deposit is in an investment account held by a third party,
Landlord may commingle the Security Deposit with Landlord’s general funds and no
interest shall be paid to Tenant on the Security Deposit.

 

10. INSURANCE/INDEMNITY

10.1 Tenant’s Insurance. At its expense, Tenant shall obtain and maintain at all
times during the term of this Lease: (a) commercial general liability insurance,
with completed operations coverage, with limits of at least $[***] per
occurrence and $[***] general aggregate, or such higher amounts as Landlord may
from time to time reasonably designate on not less than [***] days’ notice to
Tenant, consistent with insurance levels required by prudent landlords for
similar projects and uses in the area, containing an aggregate per location
endorsement during periods that Tenant’s general aggregate limit is less than
$[***], a contractual liability endorsement covering the matters set forth in
Section 10.3, and primary with regard to the Premises [***] and shall not
contain deductibles or self-insured retentions

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

15



--------------------------------------------------------------------------------

exceeding the following limits: (a) up to $[***] if Tenant’s then net worth is
less than $[***], (b) up to $[***] if Tenant’s then net worth is less than
$[***], (c) up to $[***] if Tenant’ net worth is less than $[***], and (d) up to
$[***] if Tenant’s net worth is greater than $[***]. The policies shall contain
waivers of subrogation with regard to Landlord and the other additional insureds
listed in Section 1. The liability policy shall be on an occurrence form and
name the entities listed in Section 1 as additional insureds, as their interests
may appear. All insurers shall agree not to cancel or amend (including as to
scope or amount of coverage) such policies without at least [***] prior written
notice to Tenant. Tenant shall give Landlord at least [***] prior written notice
of any such cancellation or amendment, unless such amendment is to increase the
scope and or coverage provided under such polices. Tenant shall furnish Landlord
with certificates of insurance evidencing the above coverages upon request
during the Term as well as a copy of the additional insured endorsement. If
Tenant manufactures on the Premises consumer goods, Tenant’s insurance shall
include products liability insurance in the amounts specified for commercial
general liability insurance.

10.2 Landlord’s Insurance. As part of Operating Expenses, Landlord shall
maintain (a) special causes of loss form replacement cost insurance on the
Building; (b) commercial general liability insurance insuring Landlord;
(c) rental loss insurance; and (d) such other insurance as Landlord elects to
carry. The liability insurance obtained by Landlord shall be excess, secondary
and non-contributory and Tenant’s insurance shall be primary. Landlord shall not
obtain insurance for Tenant’s fixtures or equipment or Tenant’s other property.
Operating Expenses shall include the deductibles on Landlord’s coverage. Tenant
shall not do or permit anything to be done which invalidates Landlord’s
insurance policies or increases the premiums and any such increase shall be paid
by Tenant.

10.3 Indemnity. Subject to Landlord’s release in Section 10.4.2, Tenant shall
indemnify and defend (using legal counsel acceptable to Landlord) all Landlord
Parties (defined below) from any claims, costs (including attorneys’ fees and
other litigation costs) or damages (collectively, “Claims”) arising in
connection with (a) the occupancy or use of the Premises by Tenant Parties
(defined below) and customers, including any work undertaken or contracted for
by Tenant; (b) Tenant’s breach of this Lease, (c) any negligent or wrongful act
or omission of Tenant Parties or customers; (d) any accident, injury, occurrence
or damage in or about the Premises but excluding claims for physical damage to
persons or property to the extent caused by Landlord’s gross negligence or
willful misconduct or breach of this Lease by Landlord; and (e) any Claim
against Landlord by any employee or former employee of Tenant for matters
arising in connection with the Premises but only to the extent that any such
Claim is not caused by or the result of breach of this Lease by Landlord. Tenant
agrees that the provisions of any employee injury insurance act, including Title
51 of the Revised Code of Washington, or any other employee benefit act shall
not operate to release or immunize Tenant from its obligations under this
Section. This indemnity is not contingent upon insurance coverage, is not
limited to the amount of any insurance proceeds, and operates independently of
the insurance provisions of this Lease. The term “Landlord Parties” shall mean
Landlord, any mortgagees, Washington Capital Management, Inc. (“WCM”), the
property manager, and their respective members, partners or other owners and
affiliates, subsidiaries, successors and assigns. The term “Tenant Parties”
means Tenant, Tenant’s shareholders, members, partners or other owners, Tenant’s
affiliates and subsidiaries, and any directors, officers, employees, sublessees,
licensees, invitees, agents, contractors and successors and/or assigns of such
persons or entities.

10.4 Waivers.

10.4.1 Tenant Waiver. Tenant hereby releases, waives and discharges the Landlord
Parties from any and all claims Tenant might otherwise now or hereafter possess
associated with, any loss covered by insurance (or which would have been covered
by the insurance Tenant is required to carry hereunder), including the
deductible portion thereof, regardless of cause.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

16



--------------------------------------------------------------------------------

10.4.2 Landlord’s Waiver. Landlord hereby releases, waives and discharges the
Tenant Parties from any and all claims Landlord might otherwise now or hereafter
possess associated with any loss covered by Landlord’s insurance (or which would
have been covered by the insurance Landlord is required to carry hereunder), but
excluding the deductible portion thereof, regardless of cause. Notwithstanding
the foregoing or any other provision of this Lease to the contrary, if Landlord
maintains environmental insurance for which Tenant is not charged, there shall
be no release or waiver of claims relating to such insurance and Tenant’s
indemnities under this Section 10 shall be primary to and not released by virtue
of that environmental insurance.

10.5 Limitation on Indemnity. Notwithstanding any other provisions of this Lease
to the contrary, in compliance with RCW 4.24.115 as in effect on the date of
this Lease, all provisions of this Lease pursuant to which a party (the
“Indemnitor”) agrees to indemnify the other (the “Indemnitee”) against liability
for damages arising out of bodily injury to Persons or damage to property
relative to the construction, alteration, repair, addition to, subtraction from,
improvement to, or maintenance of, any building, road, or other structure,
project, development, or improvement attached to real estate, including the
Premises, (i) shall not apply to damages caused by or resulting from the sole
negligence of the Indemnitee, its agents or employees, and (ii) to the extent
caused by or resulting from the concurrent negligence of (a) the Indemnitee or
the Indemnitee’s agents or employees, and (b) the Indemnitor or the Indemnitor’s
agents or employees, shall apply only to the extent of the Indemnitor’s
negligence; PROVIDED, HOWEVER, the limitations on indemnity set forth in this
Section shall automatically and without further act be deemed amended so as to
remove any of the restrictions contained in this Section no longer required by
then applicable law.

10.6 Survival. The provisions of this Section 10 shall survive expiration or
termination of this Lease.

 

11. ASSIGNMENT AND SUBLETTING

11.1 Assignment or Sublease. Except as permitted by Section 1A (“Related Party
Transfers”) Tenant shall not assign this Lease or sublet the whole or any part
of the Premises (each, a “Transfer” and any assignee or sublessee, a
“Transferee”) without Landlord’s prior written consent which shall not be
unreasonably withheld so long as the Transferee meets the transfer standards set
forth in Section 11.6. To assist Landlord in determining whether to consent to a
Transfer, Tenant shall submit the following to Landlord as well as any other
information reasonably requested by Landlord, (i) the name, legal entity and
jurisdiction of the Transferee; (ii) a description of the proposed use of the
Premises; (iii) the terms of the proposed Transfer; (iv) if such Transferee is
not a public entity, its three (3) most recent years plus current financial
statements and its most recent filed federal income tax return; and (v) the
proposed Transfer documents. The parties agree that the financial statements for
periods earlier than the prior fiscal year financial statements and tax returns
are not a mandatory requirement but are only factors that the Landlord may
reasonably consider when deciding whether to consent to a proposed sublease or
assignment. No Transfer shall affect the liability of Tenant under this Lease
and Tenant and any Transferee shall be liable to Landlord for performance of
Tenant’s obligations under this Lease. Consent to any Transfer shall not operate
as a waiver of the necessity of a consent to any subsequent Transfer.

11.2 Entity Ownership. Except as permitted by Section 1A, the cumulative
transfer of an aggregate of 50% or more of the voting interests in a Tenant
entity, including by creation or issuance of new ownership interests (except as
the result of transfers by gift or inheritance and except for transfers of
interests in publicly traded entities) shall be deemed a Transfer of this Lease.

11.3 Assignee Obligation. Any assignee will be required to assume all
obligations of Tenant and shall be jointly and severally liable with Tenant for
the performance of all of Tenant’s obligations under this Lease. Any sublessee
will be required to assume all obligations of Tenant to the extent they

 

17



--------------------------------------------------------------------------------

relate to the subleased premises. Tenant shall provide Landlord duplicate
originals of all instruments of assignment, sublease or assumption. If the
Transferee defaults, Landlord may, without affecting any other rights of
Landlord, proceed against Tenant or any Transferee or any other person liable
for Tenant’s obligations hereunder. Tenant shall provide the notice address for
any subtenant or assignee to Landlord prior to the effective date of the
Transfer and if it is not provided, the applicable notice address shall be
deemed to be the Premises.

11.4 Fees. Tenant shall reimburse Landlord for any out-of-pocket costs incurred
by Landlord in connection with any request for consent to a Transfer. In
addition, any request for consent to a Transfer shall be accompanied by payment
of a non-refundable fee of $[***] to compensate Landlord for the administrative
burden of processing the request.

11.5 Assignment/Subletting Income. Except in connection with transfers described
in Section 1A, Tenant shall pay to Landlord within [***] of receiving any
amounts from an assignee to Tenant which exceed the Rent payable by Tenant
hereunder, [***]% of such excess, whether in the form of assignment fees or
increased Base Rent or otherwise; provided that Tenant shall be permitted to
deduct amortization of Tenant’s out of pocket costs for the assignment
(including attorneys’ fees and brokerage commissions and any portion of tenant
improvements for the assignee funded by Tenant) spread over the remaining Term.
Tenant shall pay to Landlord within [***] of receiving any amounts from a
sublessee which exceed, on a per square foot basis, the Rent due from Tenant
hereunder, [***]% of such excess; provided that Tenant shall be permitted to
deduct amortization of Tenant’s out of pocket costs for the sublease (including
attorneys’ fees and brokerage commissions and any portion of tenant improvements
for the sublessee funded by Tenant), amortized over the sublease term.

11.6 Transfer Standards. All of the following requirements must be met before
Landlord will be required to not unreasonably withhold its consent to a
Transfer:

(a) Transferee’s uses (i) are consistent with the Permitted Use in Section 1 and
compatible with the other uses in the Building and with operation of a first
class office building and do not create any increased risk of Hazardous Material
contamination or increased cost to Landlord of monitoring or handling same;
(ii) do not increase the risk of damage or wear and tear on the Building;
(iii) do not require increased utility service or increased services from
Landlord or changes in the Premises; and (iv) do not increase the insurance
costs of Landlord; and

(b) Either (i) Tenant’s net worth is at least $[***], or (ii) Transferee’s
financial status and creditworthiness is comparable to other tenants of similar
amounts of space in the Building or similar buildings.

11.7 Landlord’s Recapture Right. Except in connection with transfers permitted
by Section 1A, in lieu of granting consent to any proposed Transfer, Landlord
reserves the right to terminate this Lease or, in the case of subletting of less
than all the Premises, to terminate this Lease with respect to such portion of
the Premises, as of the proposed effective date of the Transfer, in which event
Landlord may enter into the relationship of landlord and tenant with such
proposed Transferee or to any other third party. Such termination shall not
relieve Tenant from any obligations under this Lease with regard to the time
period prior to the termination. Notwithstanding the foregoing, Landlord shall
not have a recapture right in the case of a sublease if the term of the sublease
and any extensions end more than [***] prior to the end of the sublease term.

 

12. DAMAGE OR DESTRUCTION

12.1 Notice of Damage. Tenant shall notify Landlord in writing immediately upon
the occurrence of any damage to the Premises of which it becomes aware. Subject
to Sections 12.2 and 12.3, if the Premises or Building is damaged by fire or
other casualty, then unless this Lease is terminated as

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

18



--------------------------------------------------------------------------------

hereinafter provided, this Lease shall remain in effect and Landlord shall
diligently proceed to repair the damage to the Building to the condition in
which existed immediately prior to such damage, to the extent that insurance
plus deductibles (or if Landlord fails to maintain the insurance required by
this Lease then to the extent that insurance plus deductibles would have been
available had Landlord carried the required insurance), and subject to delays
which may arise by reason of adjustment of loss under insurance policies and
delays beyond the reasonable control of Landlord. Tenant shall repair all damage
to Tenant’s property, including Tenant’s fixtures and equipment.

12.2 Decision. If (i) the insurance proceeds received by Landlord are not
sufficient to pay the entire cost of repair, or if the cause of the damage is
not covered by the insurance required to be carried by Landlord; or (ii) if
Landlord considers the damage to be significant, then Landlord may elect either
to (1) diligently repair the damage to the Building, in which case this Lease
shall remain in full force and effect, or (2) terminate this Lease. Landlord
shall notify Tenant of Landlord’s decision within [***] after notice of the
occurrence of the damage. If Landlord elects to repair the damage, Tenant shall
pay Tenant’s Share of the deductible under Landlord’s insurance policy and, if
the damage was due to an act or omission of Tenant or Tenant’s employees,
agents, contractors or invitees, Tenant shall also pay the difference between
the actual cost of repair and any insurance proceeds. If the Lease does not
terminate as a result of the damage but the damage materially interferes with
Tenant’s use of the Premises, then the Base Rent shall be reduced pro rata, to
reflect the portion of the Premises not useable by Tenant.

12.3 End of Term. If the damage to the Premises occurs during the [***] of the
Term, and if the damage requires more than [***] to repair, either Landlord or
Tenant may elect to terminate this Lease as of the date the damage occurred
regardless of the sufficiency of any insurance proceeds. The party electing to
terminate this Lease shall give written notification to the other party of such
election within [***] after the parties have mutually agreed upon the time
period required for such repairs.

 

13. CONDEMNATION

If the Project is condemned or taken for any public or quasi-public purpose,
including any purchase in lieu of condemnation, this Lease shall terminate as of
the date of taking of possession for such use or purpose. If a portion of the
Project is condemned or taken, (whether or not the Premises be affected),
Landlord may, by notice to Tenant, terminate this Lease as of the date of the
taking of possession. If Landlord does not terminate this Lease, and if the
taking results in a reduction in the square footage of the Premises, then the
Base Rent shall be reduced pro-rata, and Landlord shall perform any necessary
repairs to restore the Building to a complete unit. If the condemnation causes
the Premises to be unusable for Tenant’s Permitted Use, in Tenant’s commercially
reasonable opinion, Tenant may terminate this Lease by giving notice within ten
days after notice from Landlord or the intended extent of the taking, such
termination to be effective as of the date of the taking. Landlord shall be
entitled to the entire award in any condemnation proceeding, including any award
for the value of any unexpired term of this Lease, and shall have the exclusive
authority to settle the condemnation proceeding, and the exclusive discretion to
grant “possession and use” to the condemning authority, and Tenant shall have no
claim against Landlord or against the proceeds of the condemnation.

 

14. INSOLVENCY AND DEFAULT

14.1 Defaults. Tenant shall be in default under this Lease if (a) Tenant fails
to pay any Rent when due, or (b) Tenant fails to perform any other obligation
under this Lease, or (c) a Financial Distress Default (Section 14.9) occurs.
Subject to the late charges and interest due under Section 14.8, Landlord agrees
that it shall not invoke its remedies under this Section 14 if Tenant cures a
Curable Default (defined below) within the applicable cure period (set forth in
Section 14.2 below). If a Curable Default occurs and Tenant fails to cure the
default within the applicable cure period or if any other default occurs,
Landlord may, immediately or at any time thereafter, and without preventing
Landlord from exercising any other right or remedy, elect to terminate this
Lease by notice, by lawful entry or otherwise,

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

19



--------------------------------------------------------------------------------

whereupon Landlord shall be entitled to recover possession of the Premises from
Tenant and those claiming through or under Tenant. Termination of this Lease and
any repossession shall be without prejudice to any remedies Landlord has for
arrears of Rent or for a prior breach of any of the provisions of this Lease.
For clarification, the parties agree that any true-up of Operating Expenses that
occurs within the time periods set forth in Section 5.1 although applicable to
prior rent periods, shall not be considered a failure to pay Rent pursuant to
this Section 14.1 so long as any true-up payments are made when due.

In case of termination, Tenant shall be liable to Landlord for all costs and
expenses including the amounts due under Sections 14.3 and 14.4. Each right and
remedy provided Landlord in this Lease is cumulative and in addition to every
other right or remedy provided in this Lease, or now or hereafter existing at
law, in equity, by statute or otherwise. The exercise by Landlord or any one or
more such rights or remedies will not preclude the simultaneous or later
exercise by Landlord of any or all other rights or remedies.

14.2 Cure Periods.

Monetary Default. Tenant fails to pay any Rent when due, it is a Cureable
Default and the cure period shall be [***] after notice from Landlord.

Financial Distress Default (See Section 14.9). An Involuntary Financial Distress
Default is a Curable Default and the cure periods are set forth in Section 14.9.
A Voluntary Financial Distress Default is not a Curable Default.

Insurance Default. If Tenant fails to maintain the required insurance, it is a
Curable Default and the cure period is [***] after the date the failure occurs.

Estoppel or Subordination Default. If Tenant fails to provide the requested
estoppel certificate (Section 15.3) or subordination agreement (Section 15.1)
within the time period provided, it shall be a Curable Default and the cure
period shall be [***] from the second request.

Hazardous Materials. If Tenant breaches the provisions of Section 17 (Hazardous
Materials) it shall be a Curable Default and the cure period shall be 5 business
days after notice from Landlord.

Other Defaults. Any non-monetary breaches of this Lease not listed above in this
Section 14.2 shall be considered Curable Defaults and the cure period shall be
[***] after notice from Landlord; provided that if the default can not
reasonably be cured within that time period, Tenant shall have such additional
time as is reasonably necessary to cure the default so long as Tenant commences
the cure within the [***] period and diligently pursues the cure to completion.

14.3 Expense Recovery. Items of expense for which Tenant shall be liable to
Landlord for in connection with a termination of this Lease for default shall
include: (i) all collection costs and all costs of obtaining Tenant’s compliance
with this Lease, including attorneys’ fees and enforcement costs; (ii) the
unamortized portion of (a) leasing commissions paid in connection with this
Lease, and (b) costs incurred by Landlord to improve the Premises (amortized on
a straight line basis over the initial Term with interest at the Prime Rate plus
[***]% per annum); and (iii) all Landlord’s other costs proximately caused by
the termination. The above sums shall be due and payable immediately upon notice
from Landlord without regard to whether the cost or expense was incurred before
or after the termination of this Lease. If proceedings are brought under the
Bankruptcy Code, including proceedings brought by Landlord, which relate in any
way to this Lease (in any of such cases a “Proceeding”), Landlord shall be
reimbursed for all costs incurred in connection with the Proceedings.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

20



--------------------------------------------------------------------------------

14.4 Damages. Notwithstanding termination of this Lease and reentry by Landlord
pursuant to Section 14.1, Landlord shall be entitled to recover from Tenant:

(a) Any unpaid Rent which had been earned by Landlord prior to the time of
termination with interest at the Default Rate (Section 14.8); plus

(b) The amount by which the unpaid Rent which would have been earned after
termination until the time of an award exceeds the amount of loss of Rent that
Tenant proves could have been reasonably avoided, with interest at the Default
Rate; plus

(c) The worth at the time of an award of the amount by which the unpaid Rent for
the balance of the term of this Lease (as extended, if at all, prior to
termination) exceeds the amount of such loss of Rent and Additional Rent that
Tenant proves could have been reasonably avoided (including interest at the
Default Rate from the date of the award until paid), discounted at the discount
rate of the Federal Reserve Bank of San Francisco, or successor Federal Reserve
Bank, for a period consistent with the then remaining lease term, on the date of
termination; plus

(d) Any other amount necessary to compensate Landlord for all the damage
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including amounts due and payable pursuant to Section 14.3.

14.5 Non-Termination of Lease. No act of Landlord other than a written
declaration of termination of Lease shall serve to terminate this Lease. If
there is a default hereunder and Tenant fails to cure it within any applicable
cure period, Landlord shall have the right to reenter the Premises and relet the
Premises for Tenant’s account, without terminating the Lease. If Landlord
reenters the Premises and does not elect to terminate this Lease, Tenant shall
pay Landlord the loss of Rent by a payment at the end of each month during the
remaining Term representing the difference between the Rent which would have
been paid in accordance with this Lease and the rent collected from the Premises
by Landlord for such month. Separate actions may be maintained by Landlord
against Tenant from time to time to recover any damages which, at the
commencement of any action, are then due and payable to Landlord under this
Section 14 without waiting until the end of the Term of this Lease.

14.6 Reletting. If Tenant’s right of possession has been terminated (with or
without termination of this Lease), Landlord may at any time, and from time to
time, relet the Premises in whole or in part either in its own name or as agent
of Tenant for any period equal to or greater or less than the remainder of the
then-current Term. All rentals received by Landlord from such reletting shall be
applied first to the payment of any amounts other than Rent due hereunder from
Tenant to Landlord; second, to the payment of any costs and expenses of such
reletting and of alterations and repairs; third, to the payment of Rent due and
unpaid hereunder; and the residue, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due hereunder. Upon a reletting of the
Premises, Landlord shall not be required to pay Tenant any sums received by
Landlord in excess of amounts payable in accordance with this Lease.

14.7 Right of Landlord to Cure Defaults. If Tenant defaults under this Lease,
Landlord may cure the default, at Tenant’s expense, (i) immediately and without
notice if Landlord believes the default creates a risk of damage to persons,
property or the interests of others, or (ii) in any other case only upon
Tenant’s failure to remedy such default within the applicable cure period, if
any. Tenant shall reimburse Landlord for any costs of the cure with interest at
the Default Rate.

14.8 Unpaid Sums and Service Charge. Any amounts owing from Tenant to Landlord
under this Lease shall bear interest at [***]% per annum (the “Default Rate”),
calculated from the date due or expended until the date of payment. In addition,
if any payment of Rent is not paid within [***] of its due date, Tenant shall
pay a late charge equal to the greater of $[***] or [***]% of the overdue amount
as liquidated damages for Landlord’s extra expense and handling of such past due
account.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

21



--------------------------------------------------------------------------------

14.9 Financial Distress.

14.9.1 Definition. Each of the following shall be an “Financial Distress
Default” under this Lease: (a) the making by Tenant of any general assignment or
general arrangement for the benefit of creditors; the filing by or against
Tenant of a petition to have Tenant adjudged a bankrupt, or a petition for
reorganization or arrangement under any law relating to bankruptcy or (b) the
appointment of a trustee or a receiver to take possession of all or any part of
Tenant’s assets. A Financial Distress Default shall be considered “Voluntary” if
the action initiating the default was made by Tenant or a person or entity
controlling, controlled by, or under common control with Tenant and otherwise
shall be considered “Involuntary”. For example, a bankruptcy filing initiated by
Tenant is a Voluntary Financial Distress Default and a bankruptcy filing by
creditors of Tenant shall be considered an Involuntary Financial Distress
Default. Tenant shall immediately notify Landlord upon the occurrence of any
Financial Distress Default. Tenant shall have [***] to cure an Involuntary
Financial Distress Default under clause (a) above. Tenant shall have [***] to
cure an Involuntary Financial Distress default under clauses (b) and (c) above.
If a Voluntary Financial Distress Default occurs or if an Involuntary Financial
Distress Default is not cured within the above cure periods, then the provisions
of Section 14.9.2 shall apply.

14.9.2 Filing of Petition. If a petition (“Petition”) is filed by or against
Tenant (as either debtor or debtor-in-possession) under Title 11 of the United
States Code (the “Bankruptcy Code”) and same is not dismissed within [***]
thereafter:

(a) Adequate protection for Tenant’s Lease obligations accruing after filing of
the Petition shall be provided within [***] after filing in the form of a
deposit equal to two months Base Rent and Additional Rent (in addition to the
Security Deposit), to be held by the court or an escrow agent approved by
Landlord and the court.

(b) All amounts payable by Tenant to Landlord under this Lease represent
reasonable compensation for the occupancy of the Premises by Tenant.

(c) Tenant or Trustee shall give Landlord at least [***] written notice of any
abandonment of the Premises or proceeding relating to administrative claims. If
Tenant abandons without notice, Tenant or Trustee shall stipulate to entry of an
order for relief from stay to permit Landlord to reenter and relet the Premises.

(d) For purposes of Section 365(b)(1) of the Bankruptcy Code, prompt cure of
defaults shall mean cure within 30 days after assumption and shall include cure
of any defaults under any other agreements between Landlord and Tenant.

(e) For the purposes of Section 365(b)(1) the Bankruptcy Code, adequate
assurance of future performance of this Lease by Tenant, Trustee or any proposed
assignee of the Lease will require that Tenant, Trustee or the proposed assignee
deposit two months Base Rent and Additional Rent payments into an escrow fund
(to be held by the court or an escrow agent approved by Landlord and the court)
as security for such future performance. In addition, if the Lease is to be
assigned, adequate assurance of future performance by the proposed assignee
shall require that the assignee have a tangible net worth equal to eight times
the annual Rent due hereunder or that such assignee’s performance be
unconditionally guaranteed by a person or entity that has a tangible net worth
not less than the above amount.

(f) If Tenant or Trustee intends to assume and/or assign the Lease, Tenant or
Trustee shall provide Landlord with [***] written notice of the proposed action,
separate from and in

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

22



--------------------------------------------------------------------------------

addition to any notice provided to all creditors. Notice of a proposed
assignment and assumption shall state the assurance of prompt cure, compensation
for loss and assurance of future performance to be provided to Landlord. Notice
of a proposed sale shall state: (i) the name, address, and federal tax ID
numbers of the proposed assignee; (ii) the terms and conditions of the proposed
assignment, and (iii) the proposed assurance of future performance.

14.10 Default by Landlord. Subject to Section 15.4, Landlord shall not be in
default under this Lease unless Landlord (or such ground lessor, mortgagee or
beneficiary) fails to cure such non-performance within [***] after receipt of
Tenant’s written notice (or such longer period of time as is reasonably
necessary to cure the default so long as Landlord is diligently prosecuting such
cure) and such notice shall also be sent in accordance with Section 15.4. If
Landlord fails to cure the default within the cure period, Tenant shall have all
rights and remedies available at law and in equity other than the right to
terminate the Lease or any offsets against Rent.

 

15. PROTECTION OF LENDERS

15.1 Subordination. Provided that Tenant is provided with a non-disturbance
agreement consistent with the third sentence below, this Lease shall be
subordinate to any financing now existing or hereafter placed upon the Project
by Landlord, and to any and all advances to be made thereunder and to interest
thereon and all modifications thereof (each, a “Mortgage”). This provision shall
be self-operative. Tenant shall execute and deliver any subordination agreement
required by the holder of a Mortgage, but only if any such subordination
agreement provides that so long as Tenant is not in default under this Lease
beyond any applicable cure period, Tenant shall have the continued enjoyment of
the Premises free from any disturbance or interruption by any holder of a
Mortgage or any purchaser at a foreclosure or private sale of the Project.

15.2 Attornment. If Landlord’s interest in the Premises is acquired by any
ground lessor, holder of a Mortgage, or purchaser at a foreclosure sale, or
transferee thereof, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Premises and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Premises upon the transfer of Landlord’s
interest.

15.3 Estoppel Certificates. Tenant shall, within [***] of demand, execute and
deliver to Landlord a written statement certifying: (i) the commencement and the
expiration date of the Term; (ii) the amount of Base Rent and the date to which
it has been paid; (iii) that this Lease is in full force and effect and has not
been assigned or amended in any way (or specifying the date and terms of each
agreement so affecting this Lease) and that no part of the Premises has been
sublet (or to the extent such is not the case, a copy of any sublease);
(iv) that Landlord is not in default under this Lease (or if such is not the
case, the extent and nature of such default); (v) on the date of such
certification, there are no existing defenses or claims which Tenant has against
Landlord (or if such is not the case, the extent and nature of such defenses or
claims); (vi) the amount of the Security Deposit held by Landlord; and (vii) any
other information a mortgagee or purchaser may reasonably request. It is
intended that any such statement shall be binding upon Tenant and may be relied
upon by a prospective purchaser or mortgagee. If Tenant fails to provide the
requested estoppel within [***] after receipt of a second request, in addition
the provisions of Section 14: (a) Tenant shall be deemed to have given a
certificate as above provided, without modification, and shall be conclusively
deemed to have admitted the accuracy of any information supplied by Landlord to
a prospective purchaser or mortgagee, and (b) Landlord may impose a fee of
$[***] per day for each day of delay in providing the statement by Tenant after
the 5 day period. The estoppel certificate shall run to the benefit of all those
Landlord specifies as addressees.

15.4 Notice. Tenant shall give written notice of any failure of Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

23



--------------------------------------------------------------------------------

deed of trust encumbering the Project whose name and address has been furnished
to Tenant and such parties shall have the right but no obligation to cure the
default on Landlord’s behalf. Landlord shall not be in default under this Lease
unless Landlord (or such ground lessor, mortgagee or beneficiary) fails to cure
such non-performance within [***] after receipt of Tenant’s notice, or such
longer period as is reasonably necessary for the cure.

 

16. LIABILITY

16.1 Landlord’s Liability. The liability of Landlord to Tenant shall be limited
to the interest of Landlord in the Project (and the proceeds thereof). Tenant
agrees to look solely to Landlord’s interest in the Project (and the proceeds
thereof) for the recovery of any judgment against Landlord, and Landlord and its
owners shall not be personally liable for any such judgment or deficiency after
execution thereon or matters related to this Lease. In addition, if Landlord
sells or otherwise transfers the Project to a new owner, provided the assignee
assumes the Landlord’s obligations under this Lease arising after the date of
the transfer, the transferring Landlord shall not thereafter be named or sought
after in any matter related to the Project relating to the time period after the
transfer and responsibility for those matters shall automatically transfer to
the new owner.

16.2 Tenant’s Business Interruption. Notwithstanding any other provision of this
Lease, and to the fullest extent permitted by law, Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant’s personal property or its
business or any loss of income therefrom, whether such injury or loss results
from conditions arising upon the Premises or the Project, or from other sources
or places including any interruption of services and utilities or any casualty,
condemnation, whether the cause of such injury or loss or the means of repairing
the same is inaccessible to Landlord or Tenant and including injury of loss to
Tenant or Tenant’s property arising from the acts or omissions of other
occupants of the Project.

16.3 WCM. If this Lease is signed by Washington Capital Management, Inc.
(“WCM”), WCM signs the Lease in a representative capacity as manager of the
limited liability company which is Landlord. Tenant acknowledges that WCM has no
liability whatsoever under this Lease and Tenant shall have no claims against
WCM, its agents or employees in connection with this Lease or the Project. WCM
represents and warrants that it is authorized to execute this Lease on behalf of
the Landlord.

 

17. HAZARDOUS MATERIALS

17.1 Compliance. Tenant and Tenant’s officers, contractors, subcontractors,
licensees, agents, servants, employees, guests, invitees or visitors, or any
assignee or sublessee or other person for whom Tenant would otherwise be liable
(individually, a “Tenant Party” and collectively, “Tenant Parties”) shall comply
with all Environmental Laws (as defined below) in connection with Tenant’s or
Tenant Parties use, production, storage or disposal of any Hazardous Materials
(as defined below) on, under or about the Premises. Tenant hereby represents,
warrants, covenants and agrees that all operations or activities upon, or any
use or occupancy of the Premises, or any portion thereof, by Tenant or any
Tenant Party of the Premises or any portion thereof, shall be in all material
respects in compliance with all state, federal and local laws and regulations
governing or in any way relating to the generation, handling, manufacturing,
treatment, storage, use, transportation, spillage, leakage, dumping, discharge
or disposal (whether legal or illegal, accidental or intentional) of any
Hazardous Materials. Neither Tenant, nor any Tenant Party shall use or dispose
of any Hazardous Materials in or on the Premises, the Building, the Project, or
any adjacent property, or in any improvements thereto, except for such Hazardous
Materials as are essential to the operation of Tenant’s and Tenant Parties’
business and reported to Landlord upon request, and then only in accordance with
all applicable laws and regulation. Tenant shall, and shall ensure that all
Tenant Parties shall, at all times comply with Environmental Laws and best
industry standard research, medical and safety practices in connection with the
use, handling, production storage or disposal of any Hazardous Material,
including, but not limited, to any Medical Products (as defined below), at
Tenant’s sole expense.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

24



--------------------------------------------------------------------------------

17.2 Definition of Hazardous Materials. As used herein, the term “Hazardous
Materials” means any chemical, compound, substance, material, controlled
substance, object, condition, waste, living organism or part thereof (including
genetic materials), virus or combination or modification thereof which is or may
be hazardous to human health or safety or to the environment (whether
potentially injurious to persons and property and whether potentially injurious
by themselves or in combination with other materials) due to its radioactivity,
ignitability, corrosivity, reactivity, explosivity, toxicity, carcinogenicity,
mutagenicity, phytotoxicity, infectiousness or other harmful or potentially
harmful properties or effects, including, without limitation, petroleum and
petroleum products, asbestos, radon, polychlorinated biphenyls (PCBs) and all of
those chemicals, substances, materials, controlled substances, objects,
conditions, wastes, living organisms or combinations thereof which are now or
become in the future listed in the United States Department of Transportation
Hazardous Materials Table [***], as amended from time to time, or listed,
defined or regulated in any manner by any Environmental Law.

17.3 Definition of Environmental Laws. As used herein, the term “Environmental
Laws” means any and all federal, state or local environmental, health and/or
safety-related laws, regulations, standards, decisions of courts, ordinances,
rules, codes, orders, decrees, directives, guidelines, permits or permit
conditions, currently existing and as amended, enacted, issued or adopted in the
future relating to the environment or to any Hazardous Material (including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601, et seq.), the Washington Model Toxics
Control Act (Ch.70.l0SD RCW) and the Washington Hazardous Waste Management Act
(Ch.70.105 RCW) which are or become applicable to Tenant or the Premises.

17.4. Definition of Medical Products. As used herein, the term “Medical
Products” means all regulated substances, chemicals, compounds, drugs, blood,
tissue, organs, serums, organisms or part thereof (including genetic materials),
viruses, waste and other materials related thereto and used in connection with
medical treatment, laboratory analysis, production or analysis of drugs, or
other biomedical research.

17.5 Definition of Environmental Condition. As used herein, the term
“Environmental Condition” means any release or spill of any Hazardous Materials
into the environment, including surface water, groundwater, drinking water
supply, sewer or storm water drain, land, soil, surface or subsurface strata or
the ambient air, where such release or spill is potentially in. violation of
Environmental Laws or is required to be reported to the Washington State
Department of Ecology or other appropriate governmental authority.

17.6 Tenant Improvements. Tenant and Tenant Parties shall design and construct
their tenant improvements, including any upgraded HVAC and plumbing systems,
using best available commonly used industry technique designed to ensure that
Tenant’s and Tenant Parties’ Hazardous Materials do not compromise the air
quality outside the Premises or allow the possibility of water system back-up
into the Building or otherwise migrate to any adjacent space. In particular,
Tenant shall use, and shall require Tenant Parties’ best available commonly used
industry techniques to prevent air mixing from areas of potential contamination
into other areas of the Building. Tenant shall indemnify and hold Landlord
harmless from and against any and all losses, expenses, liabilities, penalties
or costs arising directly or indirectly from Tenant’s or Tenant Parties’ failure
to isolate building systems or to cause an Environmental Condition in areas of
the Project outside the Premises as a result of its design or construction of
the tenant improvements.

17.7 Hazardous Materials Inventory Statement. Tenant shall deliver (or cause
Tenant Parties to deliver) to Landlord (a) within [***] after Lease execution
and prior to Tenant’s first draw request for the TI Allowance, and (b) on
request not more often than once each year during the Term, a list specifying
the type and quantity of all Hazardous Materials used or stored by Tenant or
Tenant Parties on the Premises (and attached hereto as Exhibit H, as amended
from time to time) together with copies of all permits, licenses and approvals
required in connection with the use or storage of such materials,

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

25



--------------------------------------------------------------------------------

together with, on request, Tenant’s and Tenant Parties’ Material Data Safety
Sheets (MSDS) and any other documentation with respect to Tenant’s and Tenant
Parties’ usage, storage, and disposal of Hazardous Materials that are required
by the City of Bothell Fire Department. Notwithstanding the foregoing, Tenant
shall respond, and shall cause Tenant Parties to respond to any written request
by Landlord for confirmation whether there has been a significant increase, as
evaluated in Tenant’s reasonable judgment, in the quantity of Hazardous
Materials or change in the type of Hazardous Materials utilized by Tenant or
Tenant Parties, provided that such request shall not be made more than once per
calendar year. To the extent reasonably requested by Landlord, Tenant will
provide additional documents or information with respect to its and Tenant
Parties’ Hazardous Materials within a reasonable period of time after receipt of
a specific written request. Tenant shall promptly notify Landlord in writing of
(i) any notices of violation or potential or alleged violation of any
Environmental Law which are received by Tenant from any governmental agency or
any Tenant Party; (ii) any and all inquiry, investigation, enforcement,
clean-up, removal or other governmental or regulatory actions instituted or
threatened relating to the Premises; and (iii) all claims made or threatened by
any third-party against Tenant or a Tenant Party or the Premises relating to any
Hazardous Materials used by Tenant or a Tenant Party at the Premises. If any
Environmental Condition occurs that is or may be a result of Tenant’s or any
Tenant Party’s actions during the Term, or if Tenant or any Tenant Party has
disposed of or caused a release of Hazardous Materials at, on or about the
Project other than in accordance with Environmental Laws, Tenant shall promptly
prepare or cause the Tenant Party to prepare a remediation plan for Landlord’s
review and approval, which shall not be unreasonably withheld, provided however,
that Landlord shall not require any remediation in excess of or to higher
standards than would be mandated by applicable Environmental Laws. Tenant’s
obligation to remediate any Environmental Condition’ shall not be contingent on
an enforcement action by any governmental authority and shall be independent of
any governmentally mandated remediation. If Landlord approves the plan, then
Tenant shall execute or cause the Tenant Party to execute the remediation plan
at Tenant’s sole cost and expense (subject to such reimbursement as Tenant may
obtain from a Tenant Party). If the remediation plan is not reasonably
acceptable to Landlord or if Tenant fails to execute or cause execution of the
remediation plan within a reasonable period of time, then, at Landlord’s option,
Tenant shall reimburse Landlord, upon demand, for the cost to Landlord of
performing rectifying work provided that such work is not in excess of or to
higher standards than would be mandated by applicable Environmental Laws. The
reimbursement shall be paid to Landlord in advance of Landlord’s performing such
work, based upon Landlord’s reasonable estimate of the cost thereof; and upon
completion of such work by Landlord, Tenant shall pay to Landlord any shortfall
within thirty days after Landlord bills Tenant therefor or Landlord shall within
thirty days refund to Tenant any excess deposit as the case may be. To the
extent reasonably requested by Landlord, Tenant shall furnish Landlord with
detailed reports concerning any Environmental Condition which occurs on the
Premises during the Term.

17.8 Landlord. After notice to Tenant and a reasonable opportunity for Tenant to
effect such compliance, Landlord may, but shall not be obligated to, enter upon
the Premises (including sub leased Premises) and take such actions and incur
such costs and expenses to effect such compliance as it deems advisable to
protect its interest in the Premises. However, Landlord shall not be obligated
to give Tenant notice and an opportunity to effect compliance if (i) such delay
might result in material adverse harm to Landlord, the Premises, the Building or
the Project; (ii) Tenant has already had actual knowledge of the situation and a
reasonable opportunity to effect compliance, or (iii) Landlord reasonably
believes that an emergency exists. Landlord shall use good faith efforts to
comply with Tenant’s reasonable requirements with respect to security to the
extent such requirements have been provided to Landlord in advance. Whether or
not Tenant has actual knowledge of the release of Hazardous Materials on the
Premises, the Building, or the Project as the result of Tenant’s or Tenant
Parties’ use of the Premises, the Building or the Project, Tenant shall
reimburse Landlord for all reasonable costs and expenses incurred by Landlord
relating to such Hazardous Materials or in connection with such compliance
activities. Tenant shall notify Landlord immediately of any release of any
Hazardous Materials on the Premises in violation of any Environmental Law of
which Tenant is aware.

 

26



--------------------------------------------------------------------------------

17.9 Indemnity. Tenant agrees to indemnify, defend and hold harmless Landlord
against any and all losses, liabilities, suits, obligations, fines, damages
(including diminution in the value of the Premises or Building, loss or
restrictions on use of space in the Building or Project, and sums paid in
settlement of claims), judgments, penalties, claims, charges, cleanup costs,
remedial actions, costs and expenses (including, without limitation, attorneys’
and other professional fees and disbursements) that may be imposed on, incurred
or paid by, or asserted against Landlord, the Premises, the Building, or the
Project by reason of, or in connection with (i) any misrepresentation, breach of
warranty or other default by Tenant or any Tenant Party under this Section, or
(ii) the acts or omissions of Tenant or any Tenant Party resulting in the
release of any Hazardous Materials. All of Tenant’s obligations and liabilities
under this Section shall survive expiration or other termination of this Lease
and shall be separately enforceable by Landlord. This indemnification is
intended to constitute an indemnity agreement within the meaning of
Section 9607(e)(i) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9607(e)(i). Neither the written consent by
Landlord to the presence of Hazardous Materials on, under or about the Premises,
nor the strict compliance by Tenant with all Environmental Laws, shall excuse
Tenant from Tenant’s obligation of indemnification pursuant thereto.

17.10 Decontamination. Upon expiration or early termination of this Lease,
Tenant shall at its sole cost and expense undertake and complete a thorough wash
and decontamination of those portions of the Premises that have or may have been
exposed to Hazardous Materials, including but not limited to scrubbing of all
surfaces, equipment, cabinets, fixtures and fume hood external surfaces in the
Premises, in order to remove all residues of Hazardous Materials (including
chemicals and biological material). Upon completion of such wash and
decontamination, Tenant shall cause, at its sole cost and expense, a reputable
environmental engineering company to perform an environmental inspection of the
Premises and prepare a written report for delivery to Landlord and Tenant no
later than 30 days after Lease expiration or early termination, certifying that
the Premises are free from all Hazardous Materials for which Tenant is
responsible under the terms of this Lease.

17.11 Inspection. At its option, Landlord may once in each year, and more
frequently if Landlord has reasonable cause to believe that a violation of
Environmental Law or this Section 17 is occurring, monitor Tenant’s and Tenant
Parties’ compliance with the requirements set forth in this Section, including
without limitation obtaining an environmental assessment of the Premises from a
qualified environmental engineering company of Landlord’s selection which has
demonstrated industry related experience, the cost of which shall be paid by
Landlord unless such assessment shows a material failure by Tenant or Tenant
Parties to comply with the requirements of this Section, in which case the cost
shall be paid by Tenant. Any such environmental assessment shall be performed at
a reasonable time mutually acceptable to Landlord and Tenant (and coordinated
with Tenant Parties). Landlord shall provide a copy of any written assessment to
Tenant and, Tenant shall comply (and cause Tenant Parties to comply), at
Tenant’s cost and expense (provided that Tenant may seek to have Tenant Parties
bear costs so long as the work is done), with any industry-standard
recommendations contained in any such environmental assessment that Landlord may
reasonably require including without limitation, any recommended precautions
which should be taken with respect to Tenant’s or Tenant Parties’ activities on
the Premises.

17.12 Landlord’s Notices. Promptly after learning thereof, Landlord shall notify
Tenant of any Environmental Condition on the Project or any release of Hazardous
Materials within the Project caused by Landlord or any occupant of the Building
or Project other than the Tenant. Landlord agrees to indemnify, defend and hold
harmless Tenant against any and all losses, liabilities, suits, obligations,
fines, damages, judgments, penalties, claims, charges, cleanup costs, remedial
actions, costs and expenses (including, without limitation, attorneys’ and other
professional fees and disbursements, but excluding consequential damages such as
lost profits) that may be imposed on, incurred or paid by, or asserted against
Tenant by reason of, or in connection with any Hazardous Materials in, on or
around the Project at the time Tenant takes possession of the Premises, or
brought onto the Project by any Landlord Party. All of Landlord’s obligations
and liabilities under this Section shall survive expiration or other termination
of this Lease and shall be separately enforceable by Tenant.

 

27



--------------------------------------------------------------------------------

18. MISCELLANEOUS PROVISIONS

18.1 Notices. All notices required or permitted under this Lease shall be in
writing and shall be personally delivered, sent by a nationally recognized
overnight courier, sent by email or facsimile with confirmation of receipt, or
sent by certified mail, return receipt requested, postage prepaid. The contact
information for each party is set forth in Section 1 and may be changed by
written notice to the other party. All notices shall be effective upon either
delivery/receipt, rejection of delivery/receipt, or 3 days after mailing in the
manner described above. Tenant hereby appoints as its agent to receive the
service of all dispossessory proceedings or proceedings to seize Tenant’s
personal property and notices thereunder the person in charge of or occupying
the Premises at the time, and, if no person shall be in charge of occupying the
same, then such service may be made by attaching the same on the main entrance
of the Premises. If Tenant does not provide Landlord with a forwarding address
following expiration or termination of this Lease, Landlord shall be relieved of
any obligation to forward any funds or items to Tenant.

18.2 Non-Waiver/Accord. Failure of Landlord to insist, in any one or more
instances, upon strict performance of any term of this Lease, or to exercise any
election herein contained, shall not be construed as a waiver or a
relinquishment, but the same shall continue and remain in full force and effect.
Landlord shall not be deemed to have waived any provision of this Lease unless
expressed in writing and signed by Landlord. Tenant specifically acknowledges
that where Tenant has received a notice of default (whether Rent or non-rent),
no acceptance by Landlord of Rent shall be deemed a waiver of such notice, and,
acceptance by Landlord of partial Rent shall be deemed to waive or cure any Rent
default. Landlord may, in its discretion, after receipt of partial payment of
Rent, refund same and continue any pending action to collect the full amount
due, or may modify its demand to the unpaid portion. In either event, the
default shall be deemed uncured until the full amount is paid in good funds.
Payment by Tenant or receipt by Landlord of a lesser amount than the Rent and
other charges stipulated herein shall be deemed to be on account of the earliest
stipulated Rent or other charges. No endorsement or statement on any check or
any letter accompanying any payment shall be deemed an accord and satisfaction,
and Landlord’s acceptance of such check or payment shall be without prejudice to
Landlord’s right to recover the balance of the amount due or pursue any other
remedy to which it is entitled.

18.3 Brokers. Except as specified in Section 1, if any, Tenant and Landlord
represent and warrant to each other, it has not engaged any broker, finder or
other person entitled to any commission or fee in respect of the negotiation,
execution or delivery of this Lease, and Tenant and Landlord shall each
indemnify and defend the other, against any claims for such commission arising
out of agreements made or alleged to have been made by or on behalf of that
party. If any new leases, modifications to this Lease or other agreements are
made between Landlord and Tenant for space in the Project, Landlord shall not
have any obligation to pay any brokerage or finders fees to persons engaged by
Tenant.

18.4 Entire Agreement; Amendment; Severability. This Lease supersedes all prior
and contemporaneous understandings and agreements; the provisions of this Lease
are intended by Landlord and Tenant as the final expression of their agreement;
this Lease constitutes the complete and exclusive statement of its terms and no
representations, promises or agreements, oral or otherwise, between the parties
not embodied herein shall be of any force or effect. No provisions of this Lease
may be changed, waived, discharged or terminated orally, but only by instrument
in writing executed by Landlord and Tenant, or their respective successors in
interest, concurrently with or subsequent to the date of this Lease. Tenant
acknowledges that neither Landlord nor anyone representing Landlord has made
statements of any kind whatsoever on which Tenant has relied in entering into
this Lease. Tenant has relied solely on its independent investigation and its
own business judgment in entering into this Lease. Any provision of this Lease
which shall prove to be invalid, void or illegal shall in no way affect, impair
or invalidate any other provision hereof and the remaining provisions hereof
shall nevertheless remain in full force and effect.

 

28



--------------------------------------------------------------------------------

18.5 Force Majeure. Except as specifically provided otherwise herein, time
periods for Landlord’s or Tenant’s performance under any provisions of this
Lease (except for the payment of money) shall be extended for periods of time
during which the non-performing party’s performance is prevented due to
circumstances beyond the party’s control, including strikes, embargoes,
governmental regulations, inclement weather and other acts of God, war or other
strife and no such delay in Landlord’s performance shall constitute an actual or
constructive eviction or entitle Tenant to any abatement of Rent.

18.6 Intentionally Omitted

18.7 Heirs and Assigns. This Lease binds any party who legally acquires any
rights or interest in this Lease from Landlord or Tenant. However, Landlord
shall have no obligations to Tenant’s successor unless the rights or interests
of Tenant’s successor are acquired in accordance with the terms of this Lease
including the restriction on assignment and subletting. If more than one person
or entity executes this Lease as Tenant, the liability of each shall be deemed
to be joint and several.

18.8 Waiver of Self-Help. Tenant waives any statutory or common law right to
self-help, including any right to make repairs to the Premises.

18.9 Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or Project. If any taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay the
same, or if the assessed value of Landlord’s property is increased by inclusion
of such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, then Tenant shall reimburse Landlord, within 30
days following request, the part of such taxes for which Tenant is primarily
liable hereunder.

18.10 Intentionally Omitted.

18.11 Right to Change Public Spaces. Landlord reserves the right at any time,
without thereby creating an actual or constructive eviction or incurring any
liability to Tenant, to (a) close temporarily any exterior areas to make repairs
or changes or to prevent the acquisition of public rights in such areas, and
(b) change the arrangement or location of public areas of the Project not
contained within the Premises or any part thereof, including entrances,
passageways, parking lots and other public service portions of the Project;
provided that Landlord uses commercially reasonable efforts to minimize
interference with Tenant’s use of and access to the Premises and such changes do
not materially change the Lobby Area Upgrades or reduce Tenant’s share of
parking stalls set forth in Section 2.3.

18.12 Consent. Notwithstanding anything contained in this Lease to the contrary,
Tenant hereby waives any claim against Landlord for money damages by reason of
any refusal, withholding or delaying by Landlord of any consent, approval or
statement of satisfaction, and in such event, Tenant’s only remedies therefore
shall be an action for specific performance, injunction or declaratory judgment,
to enforce any right to such consent. Tenant shall pay Landlord’s out-of-pocket
costs incurred in connection with any requests by Tenant for consent.

18.13 Financial Statements. The provisions of this Section 18.13 shall apply
only during any period that Tenant is not a publicly traded company. Upon
request by Landlord, Tenant shall provide to Landlord copies of Tenant’s most
recent financial statements and tax returns (which financial statements may be
supplied by reference to the electronic location from which they may be
downloaded without charge if so published). Any non-public information gained
from such financial statements or inspections furnished to or conducted by or on
behalf of Landlord shall be confidential and shall not be disclosed

 

29



--------------------------------------------------------------------------------

other than to carry out the purposes hereof; provided, however, Landlord shall
be permitted to divulge the contents of any such statements in connection with
financing arrangements or assignments of Landlord interest in the Premises or in
conjunction with any administrative or judicial proceeding in which Landlord is
involved and where Landlord is required to divulge such information.

18.14 No Reservation/Counterparts. The submission of this Lease for examination,
or for execution by Tenant, does not constitute a reservation or option to Lease
the Premises and this Lease becomes effective as a lease only upon execution and
delivery thereof by Landlord and Tenant. At Landlord’s election, this Lease may
be executed in counterparts and when all counterparts are executed, the
counterparts shall constitute a single binding instrument.

18.15 Authority. Tenant represents and warrants that each individual executing
this Lease on behalf of Tenant or its constituents is duly authorized to execute
and deliver this Lease on behalf of said entity. Concurrently with the execution
of this Lease, Tenant shall deliver to Landlord any entity resolutions or
consents requested by Landlord to evidence such authority. Where Tenant is
comprised of more than one person or entity, all covenants and obligations of
Tenant hereunder shall be the joint and several covenants and obligations of
each person or entity comprising Tenant. Any action permitted or required of
Landlord under this Lease may, at Landlord’s election, be performed by
Landlord’s property manager on Landlord’s behalf.

18.16 Intentionally Omitted.

18.17 Utility Deregulation. Tenant acknowledges that Landlord shall have sole
control over the determination of which utility providers serve the Project, and
Landlord shall have no obligation to give access or easement rights or otherwise
allow onto the Project any utility providers except those approved by Landlord,
in its commercially reasonable discretion. If, for any reason, Landlord permits
Tenant to purchase utility services from a provider other than Landlord’s
designated company(ies), such provider shall be considered a contractor of
Tenant. In addition, Tenant shall allow Landlord to purchase such utility
service from Tenant’s provider at Tenant’s rate or at such lower rate as can be
negotiated by the aggregation of Landlord’s tenants’ requirements for such
utility.

18.18 Clean Air Act. Tenant acknowledges that Landlord has not made any portion
of the Premises or the Building accessible for smoking. If Tenant wishes to make
any portion of the Premises accessible to smoking, Tenant shall make all
improvements necessary to comply with all applicable governmental regulations.
Tenant acknowledges that Tenant’s indemnity contained in this Lease includes
claims based on the presence of tobacco smoke as a result of the activities of
Tenant, its employees, agents or guests.

18.19 Choice of Law and Venue. This Lease shall be governed by the law of the
state where the Project is located and the parties agree that venue shall lie in
King County, Washington.

18.20 Nondisclosure of Lease Terms. Unless Landlord elects otherwise, the terms
and conditions of this Lease constitute proprietary information of Landlord that
Tenant will keep confidential. Tenant’s disclosure of the terms of this Lease
could adversely affect Landlord’s ability to negotiate other leases and/or
impair Landlord’s relationship with other tenants. Accordingly, Tenant will not
directly or indirectly disclose the terms or conditions of this Lease to any
person or entity other than Tenant’s employees, agents, lenders, attorneys or
accountants who have a legitimate need to know such information and who also
agree to keep the same confidential or pursuant to requirements of a regulatory
agency, such as the Securities and Exchange Commission, in which case Tenant
shall use reasonable efforts to redact confidential portions of the Lease prior
to disclosing.

18.21 Regulations. Tenant shall comply with the terms and conditions of any of
the following applicable to the Project and any subsequent changes thereto:
(a) CC&R’s, REA’s or other covenants

 

30



--------------------------------------------------------------------------------

recorded against the Project and any design guidelines referenced therein and
any amendments thereto provided to Tenant, and (b) any transportation management
plan adopted for the Project and all amendments thereto.

18.22 Landlord’s Access. Landlord or its agents may enter the Premises to show
the Premises to potential lenders, tenants or other parties, to make repairs,
alterations or improvements, to inspect and conduct tests in order to monitor
Tenant’s compliance with this Lease and applicable law; or for any other purpose
Landlord deems necessary. Landlord shall give Tenant reasonable prior notice of
such entry, except in the case of emergency. Landlord may place customary “For
Sale” or “For Lease” signs on the on the exterior of the Building and in the
outside areas of the Project.

18.23 Quiet Possession. If Tenant pays the Rent and complies with all other
terms of this Lease, Tenant may occupy the Premises for the full Term against
any person claiming by, through or under Landlord, but not otherwise, subject to
the provisions of this Lease.

18.24 Costs and Attorneys’ Fees. In the event of litigation between the parties
hereto, declaratory or otherwise to enforce this Lease, the non-prevailing party
shall pay the costs thereof and attorneys’ fees actually incurred by the
prevailing party, in such suit, at trial and on appeal. In addition, if Landlord
engages counsel to enforce the terms of this Lease, including for the purpose of
preparing a delinquency notice, Tenant shall be required to reimburse Landlord
for all costs incurred before the subject default is considered cured. Tenant
shall pay Landlord’s attorneys’ fees and other out-of-pocket costs incurred in
connection with any other requests for Landlord’s consent.

18.25 Interpretation. The captions of sections or subsections of this Lease are
to assist the parties in reading this Lease and are not a part of the terms and
provisions of this Lease. Whenever required by the context of this Lease, the
singular shall include the plural and the plural shall include the singular. The
masculine, feminine and neuter genders shall each include the other. In any
provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” shall include Tenant’s agents, employees, contractors, invitees,
successors or others using the Premises with Tenant’s expressed or implied
permission. References to “including” shall mean “including without limitation”.

18.26 No Recordation. Tenant shall not record this Lease without prior written
consent from Landlord. However, Landlord may require that a “Short Form”
memorandum of this Lease executed by both parties be recorded.

18.27 Waiver of Jury Trial. Landlord and Tenant hereby waive all rights to
request a jury trial in any proceeding or counterclaim arising out of this Lease
or Tenant’s right to occupy the Premises. Tenant agrees that if Landlord
commences any summary proceeding for non-payment of Rent or possession of the
Premises, Tenant waives all right to interpose any counterclaim in such
proceeding. Tenant further waives any right to remove said summary proceeding to
any other court or consolidate said summary proceeding with any other action,
whether brought before or after the summary proceeding.

18.28 Survival. The obligations of each party applicable to time periods prior
to the termination or expiration of this Lease shall survive termination or
expiration of this Lease, including Landlord’s right to indemnification and
defense from claims arising from matters occurring prior to termination even
though the claim is asserted against Landlord after termination, and payment of
amounts not finally calculated by the expiration/termination date.

18.29 Holding Over. If Tenant fails to surrender possession of the Premises upon
termination or expiration of this Lease, and if Tenant obtains Landlord’s
written consent to Tenant’s continued occupancy, then Tenant’s occupancy shall
be deemed to be a month to month tenancy, with Base Rent due at a rate one and
one half times the Rent payable by Tenant hereunder during the calendar month
immediately preceding such termination or expiration (the “Latest Rate”) and
Landlord may terminate

 

31



--------------------------------------------------------------------------------

such month to month tenancy upon 30 days notice to Tenant. If Tenant fails to
surrender possession of the Premises upon termination or expiration of this
Lease and if Tenant does not obtain Landlord’s written consent to Tenant’s
continued occupancy, then Tenant shall be deemed a trespasser and shall be
liable to Landlord for all damages sustained by Landlord as a result thereof,
together with Base Rate at a rate double the Latest Rate.

18.30 ERISA Contingency. If Exhibit E is attached to this Lease, then this Lease
is contingent upon Tenant executing the ERISA Certificate set forth in Exhibit E
and taking any other actions requested by Landlord to verify that this Lease is
not a prohibited transaction under ERISA. Landlord will rely on the statements
by Tenant contained in Exhibit E in agreeing to enter into this Lease. As a
result, if Landlord later learns that any of the statements by Tenant on
Exhibit E were not correct when made or are no longer correct, then
(a) notwithstanding the provisions of Section 14.2, it shall be deemed an
incurable default by Tenant under the Lease and Landlord may immediately
terminate this Lease by notice to Tenant and Landlord shall be entitled to
collect the damages described in Section 14, and (b) Tenant shall indemnify,
defend and hold Landlord harmless from any and all damages, costs, or
liabilities incurred by Landlord in connection with the false statements.

18.31 Intentionally Omitted

18.32 USA Patriot Act and Anti-Terrorism Laws. Landlord and Tenant each
represent and warrant that neither they nor the officers and directors
controlling Landlord and Tenant, nor any person or entity that directly owns a
25% or greater equity interest in it, respectively, are or are acting, directly
or indirectly, for or on behalf of any person, group, entity, or nation with
whom U.S. persons or entities are restricted from doing business under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the United States
Treasury Department, including those named on the OFAC’s Specially Designated
National and Blocked Person List, or are or are acting directly or indirectly
for or on behalf of any person, group, entity, or nation designated in
Presidential Executive Order 13224 signed on September 24, 2001 (“Executive
Order”) as a person who commits, threatens to commit, or supports terrorism; or
are or are acting directly or indirectly for a person, group, entity or nation
in violation of the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(the “Money Laundering Act”); and that they are not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation. Each party
agrees during the Term of this Lease to comply with the Executive Order and the
Money Laundering Act, and to defend, indemnify, and hold harmless the other
party from and against any and all claims, damages, losses, risks, liabilities
and expenses (including reasonable attorneys’ fees and costs) arising from or
related to any breach of the foregoing representation and warranty.

{Signatures on following page}

 

32



--------------------------------------------------------------------------------

LANDLORD:

WCM HIGHLANDS II, LLC

a Washington limited liability company

By:   Washington Capital Management, Inc.   its Manager   By:   /s/ Patrick S.
O’Malley     Patrick S. O’Malley, Senior Vice President  
Date Signed: May 9, 2011 TENANT: SEATTLE GENETICS, INC. a Delaware corporation
By:  

/s/ Clay B. Siegall

  Clay B. Siegall, President & CEO Date Signed: May 9, 2011

Signature Page



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGMENT

STATE OF WASHINGTON           )           ) ss. COUNTY OF KING           )

I certify that I know or have satisfactory evidence that Cory A. Carlson is the
person who appeared before me, and said person acknowledged that he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as President of Washington Capital Management, Inc., Manager of
WCM HIGHLANDS II, LLC, to be the free and voluntary act of such party for the
uses and purposes mentioned in this instrument.

Dated: May 9, 2011 .

 

       

/s/ Jennifer Ourada

        (Signature of Notary Public)          

Jennifer Ourada

        (Printed Name of Notary Public)           My Appointment expires 8-20-14
  (Insert notary seal here)    

TENANT’S ACKNOWLEDGMENT

 

STATE OF WASHINGTON           )           ) ss. COUNTY OF KING           )

I certify that I know or have satisfactory evidence that Clay B. Siegall is the
person who appeared before me, and said person acknowledged that he/she signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the President and CEO of SEATTLE GENETICS,
INC. to be the free and voluntary act of such party for the uses and purposes
mentioned in this instrument.

Dated: May 9, 2011 .

 

       

/s/ Amy L. Olofson

        (Signature of Notary Public)          

Amy L. Olofson

        (Printed Name of Notary Public)           My Appointment expires
10-09-14   (Insert notary seal here)    

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROJECT

TRACT 41-B OF BINDING SITE PLAN RECORDED UNDER AUDITOR’S FILE NUMBER 9804295003,
SAID TRACT BEING A PORTION OF THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 29, TOWNSHIP 27 NORTH, RANGE 5 EAST.

SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

INTENTIONALLY OMITTED

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

[***]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

[***]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TENANT’S ERISA CERTIFICATE

[***]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF EQUIPMENT TENANT IS PERMITTED TO REMOVE

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

PROPOSED SPACE PLAN

[***]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

DISCLOSURE OF HAZARDOUS MATERIALS

[***]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the

information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of

this exhibit has been filed separately with the Securities and Exchange
Commission.

 

H-1